                            Office of the Inspector General
                                U.S. Department of Justice
                                OVERSIGHT   INTEGRITY   GUIDANCE




           An Investigation Of Alleged
          Retaliation Against FBI Special
             Agent Michael Zummer




Oversight and Review Division                                June 2018
                                   NOTICE

This report may contain sensitive law-enforcement or privacy-protected
information and is for authorized recipients only. Do not disseminate this
report without the express written authorization of the U.S. Department of
Justice Office of the Inspector General. This provision is consistent with and
does not supersede, conflict with, or otherwise alter the employee
obligations, rights, or liabilities created by existing statute or Executive
Order relating to (1) classified information, (2) communications to
Congress, (3) the reporting to an Inspector General of any violation of any
law, rule, or regulation, or gross mismanagement, a gross waste of funds,
an abuse of authority, or a substantial and specific danger to public health
or safety, or (4) any other whistleblower protection. The definitions,
requirements, obligations, rights, sanctions, and liabilities created by
controlling Executive Orders and statutory provisions are incorporated
herein and are controlling.
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


                                     Table of Contents
I.     Introduction ......................................................................................... 1

II.    Legal Standards .................................................................................... 2
       A.      5 U.S.C. § 2303 and the FBI Whistleblower Regulations .................... 2
       B.      PPD-19 and Department Procedures ............................................... 4
       C.      50 U.S.C. § 3341(j) ..................................................................... 5

III.   Background Regarding Zummer .............................................................. 5

IV.    Zummer’s 2013 Disclosure and Retaliation Complaint ................................ 6
       A.      Detailed Chronology of Key Events ................................................. 6
               1.       Morel Case – 2013 Declination and Zummer’s Complaint to OIG6
               2.       Actions Taken Against Zummer ............................................ 9
               3.       Zummer’s Reassignment in New Orleans Division ................. 11
       B.      Analysis of 2013 Disclosure and Retaliation Allegations ................... 12
               1.       Protected Disclosure.......................................................... 12
               2.       Retaliatory Personnel Actions ............................................. 14

V.     Zummer’s 2016 Disclosures and Complaints ........................................... 17
       A.      Zummer’s Disclosure to the Judge in the Morel Case ...................... 17
       B.      Actions Taken Against Zummer Following His Letter ....................... 24
               1.       Actions Taken Regarding Zummer in August and September .. 24
               2.       Zummer’s Suspension ....................................................... 27
               3.       The AIU Suspension Case File and Associated Documents ...... 29
               4.       Revocation of Zummer’s Security Clearance ......................... 33
       C.      Analysis of 2016 Disclosures and Associated Allegations ................. 35
               1.       5 U.S.C. § 2303 and the FBI Whistleblower Regulations ......... 35
               2.       50 U.S.C. § 3341(j), PPD-19, and Associated Policies ............ 35
       D.      Observations on the Process to Suspend and Revoke Zummer’s
               Clearance ................................................................................. 36

VI.    Conclusion ......................................................................................... 41




                                                      i
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.




I.     Introduction

       This report describes the Office of the Inspector General’s (OIG) investigation
of a complaint by Michael S. Zummer, Special Agent (SA) in the New Orleans
Division of the Federal Bureau of Investigation (FBI), that he was retaliated against
for protected whistleblower activities in violation of 5 U.S.C. § 2303, and 28 C.F.R.
Pt. 27 (the FBI Whistleblower Regulations); Presidential Policy Directive 19 (PPD-
19), Protecting Whistleblowers with Access to Classified Information; and 50 U.S.C.
§ 3341, Security Clearances.

       Zummer alleged two separate and distinct instances of reprisal, occurring in
2013 and 2016. The first allegation relates to a disclosure that Zummer made in
May 2013 to OIG investigators concerning an alleged financial conflict of interest
between the then-First Assistant United States Attorney (First Assistant 1) in the
Eastern District of Louisiana, and a local defense attorney (Defense Attorney),
arising out of a financial relationship between them. Zummer alleged that First
Assistant 1 should have been recused from involvement in a case against the
Defense Attorney’s client, former St. Charles Parish District Attorney Harry Morel,
Jr. Zummer alleged that in retaliation for his disclosures to the OIG, the United
States Attorney’s Office for the Eastern District of Louisiana (the USAO) improperly
denied him the opportunity to serve as a Special Assistant United States Attorney
(SAUSA) and improperly declined to prosecute two of his cases.

        Zummer’s second allegation of reprisal arises from a letter Zummer sent to
the judge in the Morel case in 2016. In May 2016, Zummer drafted a letter
outlining alleged prosecutorial misconduct within the USAO related to the Morel
case and, based on advice from his supervisors, attempted to obtain FBI or
Department of Justice authorization to release it. When he ultimately was unable
to obtain definitive guidance, Zummer sent the letter to the judge on August 15,
2016, two days before Morel’s sentencing. Citing this unapproved release of the
letter, New Orleans Division management subsequently removed Zummer from
investigative duties, moved his workspace to the Division’s empty nurse’s office on
a different floor of the building, restricted his access to the investigative floors of
the building, and ordered him not to discuss the Morel case or his complaint with
anyone in the division but his supervisory chain. On September 30, 2016, the FBI
Security Division (SecD) suspended his security clearance, resulting in the FBI
Human Resources Division’s suspension of Zummer from work without pay on the
same day. On January 3, 2018, Zummer received a letter dated November 27,
2017 revoking his security clearance.

        On October 5, 2016, Zummer sent an email to the OIG describing facts that
he believed implied that the FBI had subjected him to retaliation for sending the
letter to the federal judge in the Morel case.

      The OIG opened an investigation of Zummer’s retaliation claims on January
27, 2017. This investigation included a review of hundreds of records pertaining to



                                                  1
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


Zummer’s complaint, including personnel and security clearance records, emails
from multiple individuals at FBI Headquarters and the New Orleans Division, and
contemporaneous documents from the FBI and the USAO. The OIG interviewed
multiple individuals with knowledge of the circumstances of Zummer’s complaint,
including Zummer, New Orleans Division executive management, Zummer’s
supervisors, FBI Headquarters personnel, and USAO senior leadership.

       As detailed in this report, with regard to Zummer’s allegation that he was
retaliated against in response to his 2013 OIG complaint, we found that neither of
the two actions, the USAO’s declination of two of his cases and his non-selection for
a SAUSA position, were personnel actions as defined in the FBI Whistleblower
Regulations. Consequently, we found no legal basis for Zummer’s reprisal claim
regarding the protected disclosure.

       We also concluded that Zummer’s 2016 disclosures to the judge did not
support a legally cognizable whistleblower reprisal claim. Pursuant to the FBI
Whistleblower Regulations, Presidential Policy Directive 19 (PPD-19), and 50 U.S.C.
§ 3341, we found that Zummer did not make a protected disclosure when he sent
his August 2016 letter to a federal judge because a federal judge is not one of the
entities designated to receive a protected disclosure under these provisions.

       Section II of this report provides the legal standards set forth in the FBI
Whistleblower Regulations, PPD-19, and 50 U.S.C. § 3341. Section III provides
background information regarding Zummer. Section IV provides our factual
findings and analysis of Zummer’s retaliation complaint in response to his 2013
disclosures. Section V provides our findings and analysis of Zummer’s complaints
related to his letter to Judge Engelhardt in 2016. Section VI summarizes our
conclusions.

       This report is one of two reports produced from this investigation. The other
report examines related misconduct allegations made against Zummer between
August and December 2016.

      This report serves as the written statement required by 28 C.F.R. § 27.3(h).
The complainant submitted written comments to the OIG on a draft of this report
on May 14, 2018.


II.    Legal Standards

      In this section, we set forth the legal standards concerning the relevant U.S.
Code provisions, the FBI Whistleblower Regulations, and PPD-19 with its related
Department and FBI implementing guidance.

       A.      5 U.S.C. § 2303 and the FBI Whistleblower Regulations

      Section 2303 of Title 5 of the United States Code and the Whistleblower
Regulations prohibit Department employees who have authority to take, direct
others to take, recommend, or approve any personnel action, from taking or failing


                                                  2
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


to take, or threatening to take or fail to take, a personnel action in reprisal for a
protected disclosure. 1 A complainant can establish a prima facie case of unlawful
reprisal by showing that he made a protected disclosure to a qualifying individual or
office, and that the disclosure was a contributing factor in a personnel action about
which he complained. 2 If the complainant meets his burden of showing by a
preponderance of the evidence that his protected disclosure was a contributing
factor in a personnel action, the burden shifts to the agency to show by clear and
convincing evidence that it would have taken the personnel action in the absence of
the protected disclosure. 3

       For a disclosure to be considered “protected” under Section 2303 and the
Regulations, it must meet two requirements. First it must be made to one of the
offices or officials designated to receive it, including a supervisor in the direct chain
of command of the employee, up to and including the head of the employing
agency, the OIG, DOJ OPR, FBI OPR, the FBI’s Inspection Division (INSD),
Congress, the Office of Special Counsel, or any other entity designated to receive
such disclosures by the offices or officials enumerated above. 4 Second, the person
making the disclosure must reasonably believe that it evidences a violation of any
law, rule, or regulation, or that it evidences gross mismanagement, a gross waste
of funds, an abuse of authority, or a substantial and specific danger to public
safety. 5

       The Merit Systems Protection Board (MSPB) and the courts have held that
security clearance revocations and suspensions are not personnel actions under
analogous statutes to the FBI Whistleblower Regulations – the Whistleblower
Protection Act (WPA) and its successor, the Whistleblower Enhanced Protection Act
(WEPA).6 Likewise, the MSPB and the courts have declined to review actions
closely intertwined with clearance suspensions, such as a necessary detail to
another section not requiring a clearance, indefinite suspension from work due to
suspension of a security clearance, or termination due to termination of a security


       1   5 U.S.C. § 2303(a); 28 C.F.R. § 27.2(a).
       2   28 C.F.R. § 27.4(e)(1).
       3   See 28 C.F.R. § 27.4(e)(2).
         4 5 U.S.C. § 2303. Zummer’s disclosures were made before passage of the FBI Whistleblower

Protection Enhancement Act of 2016 (FBI WPEA), which expanded the list of designated officials and
offices to include supervisors within the employee’s direct chain of command. However, we will
provide Zummer with the benefit of the FBI WPEA’s expanded list of designated officials and offices in
our analysis.
       5   5 U.S.C. § 2303.
       6   See, e.g. Weber v. United States, 209 F.3d 756 (D.C. Cir. 2000) (agreeing with the Merit
Systems Protection Board that a security clearance revocation was not a personnel action as nobody
has a “right” to a security clearance); McCabe v. Dept. of Air Force, 62 M.S.P.R. 641, 647-48 (1994),
aff’d, 62 F.3d 1433 (Fed. Cir. 1995) (revocation of employee’s access to classified information was not
a personnel action under the WPA).




                                                   3
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


clearance. 7 Claims for retaliatory suspensions and revocations of security
clearances are addressed by other authorities, discussed below.

        B.      PPD-19 and Department Procedures

        PPD-19 protects federal employees with clearances who make qualified
protected disclosures from retaliation by any actions affecting the employee’s
eligibility for access to classified information. 8 PPD-19 requires agencies to
establish a process for its employees to obtain relief if the agency takes action
affecting their security clearance as a reprisal for a protected disclosure. PPD-19
requires the agency’s Inspector General to conduct a review of such retaliation
allegations and provide recommendations for corrective actions as needed. If an
employee exhausts his or her agency’s appeal process without success, PPD-19
allows an employee to request an external review by a three-member Inspector
General panel chaired by the Inspector General of the Intelligence Community. If
the external panel finds a violation of PPD-19, the panel may recommend corrective
action to the agency head.

       As with the FBI Whistleblower Regulations, PPD-19 requires a protected
disclosure to be made to a designated entity and mandates that the employee must
reasonably believe it evidences a violation of any law, rule, or regulation; gross
mismanagement; a gross waste of funds; an abuse of authority; or a substantial
and specific danger to public health or safety. PPD-19 protects disclosures made by
an employee to a supervisor in his or her direct chain of command up to the head
of their agency, to the agency OIG, to the Intelligence Community Inspector
General, the Director of National Intelligence, or their designees.

       Within the Department, Department of Justice Policy Memorandum #2013-02
covering access to classified information sets forth review and appeals procedures
for the denial and revocation of security clearances and implements the procedural
requirements of PPD-19. 9 DOJ Policy Memorandum #2013-02 requires that when


          7 See, e.g., Wilson v. Dept. of Energy, 63 M.S.P.R. 228, 231 (1994) (finding that the MSPB

lacked authority to investigate a detail because it would entail also delving into the reasons for
suspension of the employee’s security clearance); Roach v. Dept. of Army, 82 M.S.P.R. 464, 471-84
¶¶ 17-54 (1999) (finding that the 1994 expansion in the definition of a personnel action to include
“any other significant change in duties, responsibilities or working conditions” still did not allow the
MSPB to review security clearance determinations); Weber v. United States, 209 F.3d 756, 759-60
(D.C. Cir. 2000) (finding that the Office of Special Counsel had no duty to investigate an Army
civilian’s termination due to the Army’s revocation of his security clearance because the root of the
action – the revocation of the individual’s security clearance – was not a personnel action); Hesse v.
Dep’t of State, 217 F.3d 1372 (Fed. Cir. 2000) (affirming MSPB’s upholding of petitioner’s indefinite
suspension from his job due to suspension of his security clearance as the MSPB lacked authority to
review security clearance determinations).
       8 Presidential Policy Directive-19, “Protecting Whistleblowers with Access to Classified

Information,” October 10, 2012.
        9 Letter from Attorney General Eric. H. Holder, Jr. to the Honorable James R. Clapper, Director

of National Intelligence, September 25, 2013. The Department requirements are also outlined in




                                                    4
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


the Department revokes an employee’s eligibility for access to classified
information, that the employee be advised of the following:
            •   The employee’s right to request documents forming the basis of the
                revocation, which will be provided within 30 days of the request;
            •   The employee’s right to be represented by legal counsel;
            •   The employee’s right to request reconsideration of the revocation
                decision within 30 days of receipt of the documents or receipt of the
                notice of revocation – whichever is later.

       C.       50 U.S.C. § 3341(j)

        Also, under 50 U.S.C. §§ 3341(j)(1)(A) and (B), agency personnel cannot
take any action with regard to an employee’s security clearance in retaliation for a
disclosure to the Director of National Intelligence, the head of the employee’s
agency, the agency’s Inspector General, or any of their designees. 10 As with the
FBI Whistleblower Regulations, to qualify as a protected disclosure under 50 U.S.C.
§§ 3341(j)(1)(A) and (B), the employee must make the disclosure to a designated
official or office and must reasonably believe that his disclosure evidences a
violation of federal law, rule, or regulation; gross mismanagement; a gross waste of
funds; an abuse of authority; or a substantial and specific danger to public health
or safety. However, 50 U.S.C. § 3341(j)(4)(A) does not allow for an appeal of an
agency’s decision to suspend a security clearance if the purpose of the suspension
is to allow for an investigation and the suspension lasts 1 year or less.

      The procedures for agency adjudication of complaints under 50 U.S.C. §
3341(j)(4) mirror the FBI Whistleblower Regulations as to the contributing factor
analysis, but differ with regard to the agency’s burden should the disclosure be
found as a contributing factor. Instead of the agency having to show by clear and
convincing evidence that it would have taken the same action with the security
clearance in absence of the disclosure, under 50 U.S.C. § 3341(j)(4), the agency
only has to meet this standard by a preponderance of the evidence.


III.   Background Regarding Zummer

       After graduating from Duke University in 1993, Zummer served as an officer
in the Marine Corps from 1993 to 1998. He joined the FBI as a Special Agent in

Chapter 2 of the Department’s Security Program Operating Manual, which can be found at
https://dojnet.doj.gov/jmd/seps/spom.pdp.
        For FBI employees, FBI Corporate Policy Notice 0693D sets forth the procedures and policy for
denying or revoking an employee’s access to sensitive compartmented information (SCI). This policy
would apply if the FBI were only removing Zummer’s access to SCI, but leaving intact his access to
collateral classified information.
       10   Subparagraph (j) of 50 U.S.C. § 3341 was added to the statute in the Intelligence
Authorization Act for Fiscal Year 2014, PL 113-126, July 7, 2014, 128 Stat 1390, and amended by the
Intelligence Authorization Act for Fiscal Year 2015, PL 113-293, December 19, 2014, 128 Stat 3990.



                                                  5
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


1999 and was assigned to the white collar crime squad in the New Orleans Division.
In 2003, Zummer resigned from the FBI to attend Stanford Law School. From 2004
to 2005, Zummer took a break from law school and voluntarily returned to active
duty with his Marine Corps reserve unit to deploy to Iraq for seven months. After
completing law school in 2007, he clerked for Judge Edith Brown Clement at the
U.S. Court of Appeals for the Fifth Circuit in New Orleans for a year.

      Zummer told the OIG that during his clerkship, he decided to return to the
FBI because he missed working as an FBI agent. He returned to duty with the FBI
in September 2008 and was assigned to squad 5 in the New Orleans Division
working on public corruption investigations. Upon return to the FBI and as a
veteran of Operation Iraqi Freedom, Zummer became a preference-eligible
employee with the FBI under 5 U.S.C. § 2108(3)(B). As a requirement of his
employment with the FBI, Zummer completed an employment agreement upon his
entry on duty; however, the copy in his personnel file in the New Orleans Division
was not dated or witnessed. According to Zummer’s personnel file, he held a Top
Secret security clearance at the times relevant to this report and was approved for
access to sensitive compartmented information (SCI) in 2015.

       Prior to the occurrence of the events described in this report, Zummer was
well-regarded within the FBI’s New Orleans Division. From 2012 to 2014, Zummer
received an Outstanding summary rating in his Performance Appraisal Report from
his Supervisory Special Agent (SSA), who is now the criminal Assistant Special
Agent in Charge (ASAC 1). In 2015, he was rated as Excellent by his next
supervisor following his transfer to the counter-terrorism squad. He last received
an individual cash award and a time off award in March 2013. At the time of his
suspension, Zummer was a GS-13, step 6.


IV.     Zummer’s 2013 Disclosure and Retaliation Complaint

      This section sets forth our factual findings and analysis relevant to Zummer’s
2013 disclosure and retaliation complaint.

        A.      Detailed Chronology of Key Events

                1.      Morel Case – 2013 Declination and Zummer’s Complaint
                        to OIG

        Zummer provided the following background information to the OIG regarding
the Morel case, which is the backdrop for Zummer’s retaliation claims. 11 The FBI
opened an investigation into former St. Charles Parish District Attorney Harry Morel,
Jr. in June 2009. The investigation involved allegations that Morel propositioned


        11 Zummer provided this information in an affidavit and memorandum that he provided to the

OIG in the Spring of 2013 in support of his allegation that First Assistant 1 had a financial relationship
with defense counsel in the Morel case that created a conflict of interest requiring First Assistant 1’s
recusal, as discussed below. The OIG opened an investigation into these allegations in May 2013.



                                                    6
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


female defendants for sex in exchange for assisting them to set up pre-trial
interventions or obtaining fake community service letters.

       On February 9, 2013, the primary witness who was allegedly a victim of
Morel’s conduct died of a drug overdose. Zummer told the OIG that he had a
phone conversation with an Assistant U.S. Attorney (AUSA) assigned to the case on
February 15, 2013 regarding the impact of the witness’s death on the Morel case.
Zummer stated that the AUSA said he spoke to the First Assistant at the time (First
Assistant 1) and the Interim U.S. Attorney. According to Zummer, the AUSA told
him that “after [the witness’s] death the case against Morel which was difficult
before was now impossible.” Zummer said he responded that he disagreed as the
FBI still possessed solid evidence against Morel.

        Zummer told the OIG that both he and ASAC 1 became concerned about First
Assistant 1’s involvement in the case because of First Assistant 1’s relationship with
Morel’s attorney, the Defense Attorney. Zummer said that sometime in February
2013 ASAC 1 told him that First Assistant 1 co-owned a condominium with the
Defense Attorney, that First Assistant 1’s relationship with the Defense Attorney
had been previously investigated, and that USAO leadership ordered First Assistant
1 to recuse himself from the Defense Attorney’s cases. Zummer stated that he
spoke with other agents who were aware of First Assistant 1’s relationship with the
Defense Attorney and, on February 19, 2013, found property records for the
condominium First Assistant 1 and the Defense Attorney jointly owned and which
still had an active mortgage. 12 Zummer provided a copy of these records to OIG
investigators.

      Zummer told the OIG that the AUSA assigned to the case called him on
March 28, 2013. According to Zummer, the AUSA stated that he and others in the
USAO had discussed the case and reviewed a PowerPoint presentation of evidence
against Morel provided by Zummer. According to Zummer, the AUSA told him that
the group that discussed the case included First Assistant 1, the Criminal Chief
(Criminal Chief 1), and the Interim U.S. Attorney. According to Zummer, the AUSA
stated that he had been told to decline the case due to the witness’s death. 13

      On April 9, 2013, Criminal Chief 1 approved declining the Morel case. Shortly
thereafter, Zummer received the USAO’s declination letter.




        12  The property records showed that First Assistant 1’s girlfriend and the Defense Attorney’s
wife also jointly owned the condominium.
        13  It is unclear from the OIG’s 2013 report whether the AUSA expressly corroborated
Zummer’s account of this phone call and the related events. The AUSA stated in his 2013 affidavit
that he talked to First Assistant 1 on occasion about the Morel case, but stated that he did not discuss
the Defense Attorney with First Assistant 1. The AUSA’s internal declination memorandum noted that
the AUSA had talked to First Assistant 1 and Criminal Chief 1 concerning the case and the primary
witness’s death, but only stated that their conclusion was “there was insufficient evidence to charge
Morel federally and therefore the case must be declined.”



                                                   7
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


       Zummer told us that on April 17, 2013, USAO senior leadership, including the
Interim U.S. Attorney and First Assistant 1, met with his Special Agent in Charge at
the time (SAC 1), the SSA, and Zummer to discuss the Morel case. Zummer
described several comments First Assistant 1 made at the meeting critical of the
Morel case, which led Zummer to believe First Assistant 1 should have been
conflicted out of the case due to his relationship with the Defense Attorney. For
example, Zummer stated First Assistant 1 opined that the case was weak because
Morel had been doing favors for many people without asking for sex in return and
had been providing falsified community service papers for a long period of time.
Zummer also said that First Assistant 1 remarked that Morel was unlikely to have
sex with the primary witness, even if she had been willing.

       On May 7, 2013, while being interviewed by the OIG regarding an unrelated
matter, Zummer made allegations against First Assistant 1, claiming, on the basis
of the facts described above, that First Assistant 1’s personal and financial
relationship with the Defense Attorney created a conflict of interest and that First
Assistant 1 should have recused himself from the Morel case. In response, the OIG
opened an investigation. The OIG reviewed documents from the Morel case file, as
well as First Assistant 1’s property records, work text messages, emails, and phone
calls. In addition to Zummer, the OIG also interviewed First Assistant 1, the
Defense Attorney, Criminal Chief 1, the AUSA assigned to the Morel case, and the
Deputy Criminal Chief, who was the AUSA’s immediate supervisor.

       On October 3, 2013, the OIG completed its investigation and found no
evidence that First Assistant 1 had any substantive involvement in the Morel case
or in the declination decision, or that First Assistant 1’s relationship with the
Defense Attorney improperly influenced the USAO’s declination of the Morel case.
The OIG also found that First Assistant 1 began divesting his financial interests with
the Defense Attorney in approximately November 2012 when First Assistant 1 was
promoted to First Assistant and that he completed the divestiture in March 2013.
The OIG found that at the request of the Interim U.S. Attorney, First Assistant 1 did
participate in the April 17, 2013 meeting with the FBI about the Morel case, which
occurred after the declination decision had already been made, but found no
evidence that his participation impacted the USAO’s April 9, 2013 decision to
decline prosecution. 14




         14 In his written response to the draft report, Zummer “dispute[d] [this] conclusion” that

there was no evidence that First Assistant 1’s participation impacted the declination, asserting that
“First Assistant 1 was involved in a number of meetings about the case prior to the declination
decision;” that First Assistant 1 participated in the April 17, 2013 meeting with the FBI “to reconsider
the declination decision;” and that – during this meeting - First Assistant 1 made a “false offer of
support for the investigation if the FBI needed it,” which indicated that he had authority over the case.
In its reprisal investigation, the OIG did not re-investigate Zummer’s 2013 allegations about First
Assistant 1.



                                                   8
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


                2.      Actions Taken Against Zummer

      In this section, we describe the adverse personnel actions Zummer alleged
the USAO took in retaliation for his 2013 complaint to the OIG. First, we describe
the two cases that Zummer alleged the USAO improperly declined to prosecute.
Second, we describe the SAUSA position that Zummer alleged the USAO denied to
him.

                        a.      Declination of Other FBI Cases Assigned to Zummer

      Zummer alleged that the USAO retaliated against him for his disclosures to
the OIG in 2013 by refusing to prosecute two cases that Zummer investigated.

       The first case was a political corruption case involving the potential bribery of
a public official. Zummer and ASAC 1 (when he was still an SSA) investigated the
case with two AUSAs (AUSAs 1 and 2). According to Zummer, AUSA 1’s attitude
about the case changed after Zummer met with the OIG in 2013. 15 He said that
AUSA 1 claimed that there was insufficient evidence to support a bribery conviction.
Over a period of months, AUSA 1 and Zummer exchanged emails and memoranda
evidencing their disagreement over whether the case was prosecutable. 16 AUSAs 1
and 2 ultimately recommended declination of the case in memoranda to USAO
executive management in June and September 2014. Criminal Chief 1 and the new
First Assistant (First Assistant 2) concurred and declined the case on September 23,
2014. 17

       Zummer and AUSAs 1 and 2 arranged to release evidence from the case to
the Louisiana Attorney General's Office for possible state prosecution. The
Louisiana Attorney General's Office ultimately declined the case as well.

      The second case was an investigation of a parish president for corruption in
connection with the cleanup of the BP oil spill in 2010 and for false statements.
Zummer told the OIG that this case was neglected and “subtly suffocated” by
prosecutors in response to his 2013 OIG complaint. Zummer told the OIG that the

        15 Zummer suggested that AUSA 1 may have become aware of Zummer’s disclosure to the

OIG as a result of OIG interviews that were conducted in the USAO. This disclosure included a
recounting of an incident Zummer learned from another FBI agent concerning AUSA 1’s alleged
minimization of the amounts of a defendant’s ”kickbacks” in a different public corruption case that
pled. According to Zummer, this minimization by AUSA 1 was allegedly to “maintain a good
relationship with [the Defense Attorney].” The OIG did not interview AUSA 1 in its 2013 investigation
of Zummer’s allegations about First Assistant 1.
        16In his comments to the draft report, Zummer stated that “the OIG ignores statements
made regarding the reasoning for the declination, including grossly incorrect legal research and one
AUSA manager’s statement that he did not have enough ‘political capital’ in the office to have the case
prosecuted.”
        17 On February 3, 2014 after the new U.S. Attorney took office, he announced First Assistant

2 as his new First Assistant and named Criminal Chief 1 into his position. As a result, First Assistant 1
returned to being an AUSA.




                                                    9
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


case was initially assigned to an AUSA who became the Administrative AUSA under
the new U.S. Attorney (who started in the fall of 2013). Zummer stated when she
moved into this position, she reassigned her cases, but this one “wasn’t
assigned…for about a year,” but Zummer stated he “wasn’t worried about [this]
because [he] was worried about Morel” and another case. Zummer told the OIG
that he was removed from the case when he was transferred to the
counterterrorism squad in May 2015 and another agent was immediately assigned.

       On February 1, 2017, approximately 6 years after the FBI began its
investigation, and 1.5 years after Zummer’s removal from the second case, the
USAO’s Acting Chief of the Criminal Division approved declining the case. According
to the declination memorandum, the FBI investigation did not reveal enough
evidence to substantiate the allegations and the new case agent agreed with the
USAO’s assessment and requested the USAO close the case. 18

                        b.      Denial of New Orleans Division’s Proposal for
                                Zummer to Become a SAUSA

       Zummer told the OIG that in February 2014, SAC 1 and ASAC 1 proposed to
USAO senior management the idea of sending over an FBI agent from the New
Orleans Division to serve as a SAUSA to assist in prosecutions of violent crime
cases. ASAC 2 explained to the OIG that the New Orleans Division proposed
establishing this position as a liaison between the FBI and the USAO to address the
perceived slowness in prosecuting the FBI’s cases.

       ASAC 2 told the OIG that he and SAC 1 spent several months negotiating
with the USAO in an attempt to establish the program, starting in the spring of
2014. According to ASAC 2, the USAO leadership was “guarded” about the
proposal, which he understood to be because the new U.S. Attorney was cautious
about “alienating his workforce” by bringing in outside attorneys. Despite the
USAO leadership’s lack of agreement to establish the position, ASAC 2 stated New
Orleans Division executive management assembled a list of volunteers to serve as
SAUSA after an informal meeting.

       According to Zummer, ASAC 1 suggested that Zummer volunteer for the
proposed SAUSA detail and told him that he was the New Orleans Division’s first
choice for the position. Zummer told the OIG that it was his impression that FBI
management considered him to be a strong candidate because of his prestigious
legal education, clerkship experience, and their belief that he would aggressively
prosecute cases and not be easily influenced by the USAO culture.


        18 In his written comments to the draft report, Zummer noted that “the crime in question had
a five-year statute of limitations…[and] the new case agent had no reason to disagree with the
declination since the statute of limitations had passed while the USAO failed to take action.” The
USAO’s declination memorandum did not mention the statute of limitations. However, even if the
case were declined due to the expiration of the statute of limitations, it would not change our analysis
concerning whether the declination of this case and one other constitutes a personnel action. See
Section IV.B.2.b(1) below.



                                                  10
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


       Zummer said he attended an informational meeting about the SAUSA
concept at the New Orleans Division on February 14, 2014 and that sometime later
he told ASAC 1 he was interested in volunteering for the position. He told the OIG
that the SAUSA opportunity was informal, a position was never formally
established, and he was not required to submit an application.

       On April 1, 2014, SAC 1 emailed ASAC 1 stating that he orally pitched
Zummer for the SAUSA position to the USAO that afternoon, adding that he told the
USAO he was primarily interested in Zummer working cases involving gangs and
public corruption. Zummer stated that sometime in April 2014, ASAC 2 told him
the USAO was not interested in appointing Zummer as a SAUSA. According to
Zummer, ASAC 2 relayed the message he heard from either the U.S. Attorney or
First Assistant 2 that Zummer’s presence at the USAO would be “too much too
soon.” Zummer said that when he asked ASAC 2 what the “too much too soon”
comment meant, ASAC 2 responded that Zummer was “too controversial.”
Zummer told the OIG that he understood this comment to refer to his 2013 OIG
complaint. ASAC 2 told the OIG that although he could not recall the USAO leaders’
exact verbiage, they felt that Zummer would not be “a good fit” for the office based
on his interactions with some of the AUSAs and his resistance to compromise with
other attorneys.

       Zummer told the OIG that, after the USAO denied him the SAUSA position,
he was aware that the New Orleans Division pitched the name of another FBI agent
for a SAUSA appointment, but the USAO also rejected that agent. Zummer stated
that no other FBI agent in the New Orleans Division had been a SAUSA since SSA
Evans, who was a SAUSA at the USAO over ten years ago. 19 ASAC 2 told the OIG
that after the FBI pitched several names, the USAO leadership told SAC 1 and ASAC
2 that they were not willing to establish a SAUSA position for the FBI.

       In his April 2017 OIG interview, the U.S. Attorney stated that he
remembered SAC 1 and ASAC 2 proposed the FBI SAUSA concept during one of his
monthly scheduled meetings with First Assistant 2, SAC 1, and ASAC 2. The U.S.
Attorney said he rejected the offer. He told the OIG that every couple of months
agencies would ask if the USAO was interested in SAUSA opportunities, but he
generally rejected these offers because he felt that the USAO had the resources to
handle the caseload brought by the other agencies. He also stated that the USAO
was in the process of forming a new Public Integrity Unit focused on civil rights and
public corruption cases that included new AUSAs, and he wanted these AUSAs to do
the work, not attorneys from other agencies.

               3.      Zummer’s Reassignment in New Orleans Division

      In May 2015, after Zummer made negative comments about the USAO at a
continuing legal education (CLE) class with local AUSAs and local defense counsel

       19 During his April 2017 OIG interview, ASAC 1 confirmed that he was a SAUSA from 2003 to
2004 and that he was the last FBI agent from the New Orleans Division appointed as a SAUSA for the
USAO.



                                                 11
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


present, New Orleans FBI leadership transferred Zummer to the counter-terrorism
squad, squad 7. The OIG was told by the FBI official who became SAC in the New
Orleans Division in October 2015 (SAC 2), after Zummer’s reassignment, that at a
similar CLE event on April 8, 2016, Zummer was “disrespectful and sarcastic”
toward the U.S. Attorney. SAC 2 said that he admonished Zummer after the CLE
event for his behavior and talked to him about being professional and keeping his
negative opinion of USAO attorneys to himself. Zummer told the OIG that his
supervisor at the time, ASAC 3, also counseled him for being disrespectful toward
the U.S. Attorney and SAC 2.

       B.       Analysis of 2013 Disclosure and Retaliation Allegations

       In this section, we address whether Zummer’s 2013 disclosure alleging a
conflict of interest between First Assistant 1 and the Defense Attorney qualifies as
“protected” under the FBI Whistleblower Regulations. We next examine whether
the two case declinations and denial of the SAUSA position qualify as personnel
actions under the FBI Whistleblower Regulations.

                1.      Protected Disclosure

                        a.         Legal Standards

       For a disclosure to be considered “protected” under the applicable
whistleblower regulations, it must meet two requirements: first, it must be made
to one of the offices or officials designated in 28 C.F.R. § 27.1(a); second, the
person making the disclosure must reasonably believe that it evidences a violation
of a law, rule, or regulation, or that it evidences mismanagement, a gross waste of
funds, an abuse of authority, or a substantial and specific danger to public health of
safety. 20 To satisfy the “reasonable belief” requirement, it is not necessary that the
matter disclosed actually constitute any of the conditions specified in 28 C.F.R. §
27.1(a). Rather, the appropriate test is whether “a disinterested observer with
knowledge of the essential facts known to and readily ascertainable by the
employee reasonably could conclude that the actions of the government evidence
the wrongdoing in question.” 21

                        b.         Disclosure to a Designated Office or Official

       Zummer’s 2013 disclosure satisfies the first requirement because the OIG is
a designated office to receive disclosures under the FBI Whistleblower
Regulations. 22 As described above, Zummer first disclosed information to the OIG
on May 7, 2013, while being interviewed by the OIG regarding an unrelated matter,



       20   28 C.F.R. § 27.1(a).
        21 Lachance v. White, 174 F.3d. 1378, 1381 (Fed. Cir. 1999) (interpreting identical language

under the Whistleblower Protection Act); Johnson v. Dep’t of Def., 87 M.S.P.R. 454, 458 (2000).
       22   See 28 C.F.R. § 27.1(a).



                                                 12
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


and made subsequent disclosures to the OIG in writing on May 17, 2013, June 5,
2013, and June 6, 2013.

                        c.      Reasonable Belief

       Zummer alleged that First Assistant 1’s personal and financial relationship
with the Defense Attorney created a conflict of interest and that First Assistant 1
should have recused himself from the Morel case. For the reasons explained below,
we found that Zummer had a reasonable belief that the information he reported to
the OIG evidenced that First Assistant 1 had a conflict of interest with regard to
cases involving the Defense Attorney.

       Zummer’s disclosure is best characterized as an allegation of a violation of
Section 502 of the Standards of Ethical Conduct for Employees of the Executive
Branch, 5 C.F.R. § 2635.502(a). Section 502 prohibits an employee from
participating in a matter without prior approval from the agency’s designee in
instances when a party to the matter or someone who represents a party in the
matter has a “covered relationship” with the employee, where the matter is likely to
have a “direct and predictable effect” on the financial interest of the other party,
and where the employee determines that “the circumstances would cause a
reasonable person with knowledge of the relevant facts to question his impartiality
in the matter.” 23 An employee has a “covered relationship” with another whom
“the employee has or seeks a business, contractual or other financial relationship
that involves other than a routine consumer transaction.” 24 A “direct and
predictable effect” on an individual’s financial interest is defined in the Standards as
a “close causal link between any decision or action to be taken in the matter and
any expected effect of the matter on the financial interest.” 25 Further, the U.S.
Attorney’s Manual, Section 1-4.310, Outside Activities Generally, prohibits
employees from engaging in any outside activity that may “create or appear to
create a conflict of interest with their official duties.” This section cites specifically
to 5 C.F.R. § 2635.502 as an example of when this conflict would exist, namely if
the outside activity would “create an appearance that the employee’s official duties
were performed in a biased or less than impartial manner (5 C.F.R. § 2635.502).”

       The primary basis for Zummer’s allegation against First Assistant 1 was the
financial relationship between First Assistant 1 and the Defense Attorney,
specifically the property records Zummer found showing that First Assistant 1 and
the Defense Attorney co-owned a condominium still encumbered by a mortgage.
The financial relationship between First Assistant 1 and the Defense Attorney as co-
owners of real estate qualified under 5 C.F.R. § 2635.502 as a “covered
relationship” between them. The Defense Attorney represented Morel, and
Zummer believed First Assistant 1 knew this, especially after a meeting in April
2013 in which First Assistant 1 participated and the Defense Attorney’s

       23   5 C.F.R. § 2635.502(a).
       24   5 C.F.R. § 2635.502(b)(1).
       25   5 C.F.R. § 2635.402(b)(1)(i).



                                                 13
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


representation of Morel was discussed. Any official decision or action in a
prosecution involving the Defense Attorney’s legal practice would be likely to have a
“direct and predictable effect” on the Defense Attorney’s finances.

       Because First Assistant 1 participated in the April 2013 meeting with the FBI
about the Morel case, Zummer believed that First Assistant 1 had previously
participated in the case in a meaningful way, even though the OIG later found that
not to be the case and that he had no impact on the declination decision.
Nevertheless, we concluded that Zummer had a reasonable basis to believe that the
information he provided to the OIG evidenced violations of the ethical provisions in
the C.F.R. Therefore, we found that Zummer reasonably believed that his
disclosure evidenced a violation of a law, rule, or regulation.

               2.      Retaliatory Personnel Actions

                       a.      Legal Standards

       Under 5 U.S.C. § 2303, it is unlawful for the FBI to take or fail to take a
personnel action because of a protected disclosure. Section 2303 defines a
personnel action as “any action described in clauses (i) through (x) of section
2302(a)(2)(A) of this title with respect to an [FBI] employee.” The FBI
Whistleblower Regulations, on the other hand, prohibit retaliatory personnel actions
by the FBI or employees of any other Department component, and define
“personnel action” as “any action described in clauses (i) through (xi) of section
2302(a)(2)(A).” By further contrast, § 2302(a)(2)(A), the statute generally
applicable to non-FBI whistleblowers, contains 12 – not 10 or 11 – definitions of
personnel action:

       (i) an appointment; (ii) a promotion; (iii) an action under chapter 75
       of this title or other disciplinary or corrective action; (iv) a detail,
       transfer, or reassignment; (v) a reinstatement; (vi) a restoration; (vii)
       a reemployment; (viii) a performance evaluation under chapter 43 of
       this title[]; (ix) a decision concerning pay, benefits, or awards, or
       concerning education or training if the education or training may
       reasonably be expected to lead to an appointment, promotion,
       performance evaluation, or other action described in this
       subparagraph; (x) a decision to order psychiatric testing or
       examination; (xi) the implementation or enforcement of any
       nondisclosure policy, form, or agreement; and (xii) any other
       significant change in duties, responsibilities, or working conditions.

Hence, neither § 2303 nor the Regulations currently parallel § 2302(a)(2)(A)’s 12-
part definition of personnel action. The OIG understands that the Department has
proposed to revise the Regulations in order to, among other things, encompass all
definitions of personnel action found in § 2302(a)(2)(A), including clause (xii),




                                                 14
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


currently outside the Regulations’ ambit. 26 In light of the expected change to the
Regulations, and in keeping with Congress’s clear intent to legislate broadly in this
area and the OIG’s general jurisdiction over the Department’s operations, the OIG
will assume for purposes of this review that the definition of personnel action
includes “any other significant change in duties, responsibilities, or working
conditions.”

                       b.      Personnel Actions

                               (1)     Declination of Cases

       A decision by the USAO to decline prosecution of a case is not specifically
listed as a “personnel action” in § 2302 or under the FBI Whistleblower Regulations,
and a declination decision most directly impacts the subject of the case rather than
the employment status of the investigating agent. However, we considered
whether the case declinations by the USAO qualified as “significant changes in
duties, responsibilities or working conditions” under 28 C.F.R. § 27.2(b) and 5
U.S.C. § 2302(a)(2)(A)(xii). Not every change in an employee’s work routine or
specific assignments will qualify as “significant.” 27

       We do not believe that the USAO’s decision to decline these two cases
constituted a “significant change in working conditions” amounting to a personnel
action. Notably, we found that the USAO’s declinations of the two cases were not
part of a broader effort to interfere with Zummer’s criminal investigations or
otherwise force him out of criminal investigative work, nor did it have that effect.
After declination of the first case in September 2014, Zummer’s duties and
responsibilities did not change regarding investigating public corruption cases until
his leadership moved him to the counter-terrorism squad in May 2015 for unrelated
reasons. Zummer has not alleged that this reassignment was in retaliation for his


       26   In 1978, when Congress first enacted 5 U.S.C. § 2303, “Prohibited Personnel Practices in
the Federal Bureau of Investigation,” § 2302 contained only 10 definitions of ”personnel action,” the
tenth of which, operating as a kind of catch-all provision, defined ”personnel action” to include “any
other significant change in duties, responsibilities, or working conditions.” In 1994, Congress added
an eleventh definition of “personnel action” to § 2302, “a decision to order psychiatric testing or
examination,” which became clause (x), while the “significant change in duties” catch-all provision
became clause (xi). Congress did not, however, at that time – or at any time since – similarly amend
the language of § 2303 to reflect § 2302’s expanded definition of “personnel action.” Nevertheless, on
November 1, 1999, the Department amended the FBI Whistleblower Regulations to, among other
things, restore the “significant change in duties” provision – which became clause (xi) under the
amended Regulations – and thereby realign the Regulations with § 2302’s expanded definition of
“personnel action.” Thirteen years later, in 2012, Congress added a twelfth definition of “personnel
action” to § 2302, “the implementation or enforcement of any nondisclosure policy, form, or
agreement,” which it codified at clause (xi) moving the catch-all provision to clause (xii). The
Department has not, until now, undertaken to amend the Regulations to reflect the addition of another
clause to § 2302 and once again realign the Regulations with § 2302’s expanded definition.
       27  See, e.g., Pyron v. Dep’t of Transp., SF-1221-15-0076-W-1, 2016 WL 686888, ¶ 13
(M.S.P.B. Feb. 19, 2016).




                                                 15
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


protected disclosures, and we did not find evidence to support such an allegation in
any event.

       Moreover, even after declination of the first case, AUSA 2 assisted Zummer
to continue fulfilling his normal FBI duties by obtaining authorization to release the
grand jury records to the Louisiana Attorney General’s Office for investigation and
prosecution of state violations for the declined case. As described below, Zummer
continued to work on the Morel case and was eventually successful in convincing
the USAO to reopen the Morel case, which ultimately led to Morel’s guilty plea in
April 2016. 28

      The declination of the second case did not occur until well after Zummer had
been reassigned to another squad, so it had no impact on his working conditions.

      Accordingly, we found that the USAO’s decision to decline prosecution of
these cases did not create a significant change in working conditions for Zummer
amounting to a personnel action under 28 C.F.R. § 27.2(b) and 5 U.S.C. §
2302(a)(2)(A)(xii). 29

                               (2)     Denial of SAUSA Opportunity

       As stated, Zummer further alleged that he was denied a detail opportunity as
a SAUSA in retaliation for his protected disclosures. However, we found that the
detail opportunity in question consisted of preliminary discussions between FBI and
USAO officials. The USAO’s decision not to support the FBI’s request to establish a
detail opportunity does not constitute a personnel action or a failure to take a
personnel action under 5 U.S.C. § 2302(a)(2)(A)(iv) (“a detail, transfer, or
reassignment”) or relevant case law. Therefore, the denial is not subject to
redress under 5 U.S.C. § 2303 and the FBI Whistleblower Regulations.

      In Ruggieri v. Merit Sys. Prot. Bd., 454 F.3d 1323, 1326-1327 (Fed. Cir.
2006), the Court found that the cancellation of an advertised vacancy constituted a
personnel action under section 2302(a). In Ruggieri, the agency announced the
vacancy, accepted applications, and interviewed Mr. Ruggieri before canceling the
announcement and sending him a letter advising him he was not selected. Id. at
1324, 1326.

       In this case, the SAUSA detail was never formalized into an actual position or
detail to meet the court’s threshold for an actual detail or reassignment

       28  Zummer and his leadership briefed the U.S. Attorney on the Morel case on November 7,
2013, shortly after the U.S. Attorney started in the USAO. By March 14, 2014, the U.S. Attorney
assigned a different AUSA to work with Zummer to determine whether to reopen the USAO’s
prosecution against Morel. This new AUSA and Zummer worked together closely from 2014 through
April 2015 to uncover more than 20 additional victims. See Section V of this report for more details
on Morel’s conviction.
       29  In his written comments to the draft report, Zummer stated that he “agree[d] with the
OIG’s conclusions that…the declination or mishandling of criminal cases are not personnel actions that
would constitute retaliation under 5 U.S.C. § 2303.”



                                                 16
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


opportunity. Instead, we found that the New Orleans Division leadership sought to
set up a detail or a manpower authorization for a SAUSA program at the USAO to
improve the prosecution of FBI cases, but their efforts were not approved at any
time by either the USAO or FBI HQ. While the USAO executive leadership listened
to SAC 1’s and ASAC 2’s proposal to establish an FBI SAUSA and fielded a few
potential names for the proposed position, they never agreed to the concept, or
worked to develop an actual position description for an FBI SAUSA position or
detail.

       The SAUSA opportunity never ripened to the point where Zummer was
required to submit an application or compete for the detail. There were no vacancy
announcements, resumes or writing samples submitted, or interviews conducted.
As a result, we found the SAUSA position was not established as an FBI detail
within the USAO. Accordingly, we found the USAO’s decision not to establish a
SAUSA position was not a personnel action that would support a reprisal claim
under the FBI Whistleblower Regulations. 30


V.     Zummer’s 2016 Disclosures and Complaints

       A.      Zummer’s Disclosure to the Judge in the Morel Case

       From 2013 to 2015 Zummer and the New Orleans Division continued to
investigate Morel to develop additional evidence concerning Morel’s sexual
propositioning of female defendants. In 2014, at the direction of the U.S. Attorney,
a new AUSA assisted Zummer to further develop the Morel case for potential
prosecution. Plea negotiations with Morel began in May 2015, but Zummer
“objected to the plea offer” because “the victims deserved justice in the form of an
indictment.” 31 On March 30, 2016, the USAO reached a plea agreement with Morel
under which Morel would plead guilty to one count of Obstruction of Justice in
violation of 18 U.S.C. § 1512(d)(1), which carries a maximum penalty of 3 years
confinement and/or a fine of $250,000. Morel’s sentencing was scheduled for
August 17, 2016.

       Zummer told the OIG that on April 20, 2016, he asked SAC 2 whether he
could send a letter to Judge Kurt Engelhardt, the judge in the Morel case, about his
concerns with potential prosecutorial misconduct in the USAO that negatively
influenced the Morel case. Zummer stated to the OIG that SAC 2 told him to


       30 As noted above, in his written comments to the draft report, Zummer stated that he
“agree[d] with the OIG’s conclusion[] that the denial of the Special Assistant U.S. Attorney
position…are not personnel actions that would constitute retaliation under 5 U.S.C. § 2303.”
       31  Zummer noted in his written comments to the draft report that he “would not have objected
to a plea agreement with a potential sentence commensurate with Morel’s crimes and a factual basis
that disclosed his full misconduct instead of concealing it from the public.” Zummer also noted that
the Morel plea agreement “with only a three-year maximum sentence was the lowest of all maximum
sentences for any of the thirty or so felony convictions for which [he had] been the case agent, but
Morel committed the worst crimes [he] had investigated.”



                                                 17
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


consult with the Chief Division Counsel (CDC) for the FBI’s New Orleans Division
about the letter.

      In May 2016, Zummer drafted a detailed letter to Judge Engelhardt alleging
misconduct by the USAO in connection with the Morel investigation and plea
agreement. His draft letter alleged, among other things, that:

           •   First Assistant 1’s involvement in the Morel case in 2013 caused the
               appearance of a lack of impartiality due to First Assistant 1’s financial
               relationship with Morel’s attorney;
           •   Members of the USAO present for the 2013 declination had created an
               appearance of a lack of impartiality regarding the case due to the
               USAO’s allegedly improper 2013 declination decision, and therefore
               should have recused themselves from further participation in the case;
           •   Any USAO consideration of the case after Zummer’s 2013 OIG
               complaint against First Assistant 1 raised the appearance of a lack of
               impartiality because the USAO had an interest in avoiding a public
               scandal;
           •   Morel’s plea agreement and associated factual basis were tainted by
               the USAO’s lack of impartiality in the matter. As a result of this bias,
               the factual basis for the plea was changed to omit relevant facts about
               Morel’s conduct with other women;
           •   Criminal Chief 2 intentionally modified the factual basis to withhold
               details of Morel’s uncharged conduct because of concern that the judge
               would reject the plea if the presentence investigation report contained
               evidence of such conduct; and
           •   Zummer was retaliated against for his 2013 OIG complaint as
               described in the previous section.
Zummer shared his draft letter with the CDC, who forwarded it to an FBI Office of
the General Counsel (OGC) Deputy General Counsel (DGC) on May 10.

      On May 31, an OGC Assistant General Counsel (AGC 1) responded to the
CDC, stating as a “bottom line” that:

       New Orleans should direct SA Zummer NOT to send the letter to the
       Court without prior authorization from the Department of Justice
       (DOJ). New Orleans should further advise SA Zummer that he is free
       to provide his letter to any of the DOJ/FBI entities identified in the FBI
       Whistleblower Regulations, 28 C.F.R. Part 27, and seek authorization
       from any of the DOJ entities listed, including DOJ’s Office of Inspector
       General (OIG) and DOJ’s Office of Professional Responsibility (OPR), to
       send his letter to the Court.
Citing part 2 of the FBI’s Manual of Investigative Operations and Guidelines (MIOG),
§ 6-13, AGC 1 also stated that “the FBI does not have independent litigating



                                                 18
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


authority and must communicate with Courts in pending matters through the
Department of Justice.” Lastly, AGC 1 identified information in the letter that was
“legally privileged/protected,” including information about USAO deliberations that
“are clearly subject to the Deliberative Process privilege and may also constitute
Attorney Work Product,” as well as personal information that is protected from
disclosure under the Privacy Act.

      On the basis of this advice from OGC, SAC 2 told Zummer in an email on May
31 that:

       Based on OGC’s Legal Analysis we are directing you NOT to send the
       letter to the Court without prior authorization from the Department of
       Justice (DOJ). We are further advising that you are free to provide
       your letter to any of the DOJ/FBI entities identified in the FBI
       Whistleblower Regulations, 28 C.F.R. Part 27, and seek authorization
       from any of the DOJ entities listed, including DOJ’s Office of Inspector
       General (OIG) and DOJ’s Office of Professional Responsibility (OPR), to
       send your letter to the Court.
SAC 2’s email followed an in-person meeting with Zummer and ASAC 1 in which the
same instruction was conveyed orally to Zummer. 32

        Zummer sent his draft letter to the OIG on June 2, requesting authorization
by July 8, 2016 to submit it to the court. With Zummer’s consent, the OIG
forwarded his April 2016 complaint about the new Criminal Chief (Criminal Chief
2) 33 and draft letter to OPR on June 16 because it related to the conduct of
Department attorneys in connection with pending litigation. After several inquiries
from Zummer, on August 11 a DOJ OPR attorney emailed Zummer, stating that it
was “inappropriate for DOJ/OPR to comment on whether … you should send your
proposed letter to the court for its consideration. That is a matter for you and your
supervisors, and for FBI management, to resolve in accordance with applicable
Department policies and procedures.”

       In the meantime, on July 24, the squad 12 SSA requested Zummer’s
reassignment from the counter-terrorism squad to squad 12 to assist with a highly




        32 Zummer was never provided with the original May 31, 2016 FBI OGC response that was

sent to the CDC (which was three pages long), but only the e-mail described in this paragraph.
Zummer told us that the SAC and CDC had the OGC response during the meeting and read at least
some of it to him but that he did not see OGC’s original e-mail and did not remember anything except
being provided instructions on to whom to send his letter.
       33  In April 2016, Zummer sent an email complaint to OIG investigators detailing prosecutorial
misconduct allegations against Criminal Chief 2 concerning the Morel plea agreement negotiations.
The OIG advised Zummer the OIG would refer his complaint to OPR and requested Zummer’s consent
to reveal his identity to OPR. Once the OIG received Zummer’s consent, the OIG sent both the April
2016 complaint and the draft letter to OPR in the same referral package.




                                                 19
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


sensitive joint public corruption investigation with the OIG, referred to in this report
as the DEA case.

       On August 8, while he was still awaiting DOJ OPR’s response, Zummer
sought review of his draft letter to the judge, which Zummer referred to as the
“misconduct letter” as well as a shorter letter to the judge, which he referred to as
a “notification letter,” 34 by the Records/Information Dissemination Section (RIDS)
within the Records Management Division (RMD) for “prepublication review.”
Zummer requested permission from RIDS to release both letters to the judge and
to the media. 35 Zummer’s submission to RIDS stated that he was acting “in my
personal capacity under the First Amendment” rather than in his official capacity.
Zummer told us that he previously discussed requesting prepublication review with
the CDC in June, but that she had strongly discouraged him from doing so. He said
he decided to request it in August because he was frustrated with the lack of a
response from DOJ OPR and the sentencing hearing in the Morel case was just over
a week away.

       On August 11, after receiving DOJ OPR’s email declining to opine on his
request, Zummer submitted an updated version of the misconduct letter to RIDS,
and, in it, noted that DOJ OPR “advised that it would be inappropriate for it to
comment on whether [Zummer] should send the letter” to the Court. The draft
misconduct letters that Zummer submitted to RIDS contained essentially the same
allegations that were in the version of the letter he submitted to the CDC in May,
described above.

      During an email exchange with FBI New Orleans leadership on August 11,
Zummer stated, “I will not send the letter in my official capacity if the FBI orders
me not to” and that he would not file anything in his personal capacity unless he
obtained approval through the prepublication review process.

       On August 11, the RIDS Assistant Section Chief (ASC) contacted the
Assistant Director (AD) of FBI’s Office of Integrity and Compliance (OIC), asking for

        34 The notification letter alerted the judge that he was seeking permission from the FBI and

the Department “to send a letter to the court describing prosecutorial misconduct associated with the
Morel case” and described the efforts he had undertaken to that point to obtain permission to send the
longer misconduct letter. Zummer told the OIG that because he was inside the 30 business days
required by policy for a prepublication review, he provided the shorter notification letter hoping that
RIDS would review it first and allow him to release it to the judge to alert him of the pending, longer
misconduct letter. Zummer was hopeful that, meanwhile, RIDS could review the misconduct letter.
        35   Under the prepublication process, RIDS reviews disclosures of FBI information “outside of
official use” to protect disclosure of FBI information while “ensur[ing] adequate protections for FBI
personnel’s constitutionally protected rights as citizens.” FBI policy sets forth that “[a]ll information
created and acquired by current and former employees...in connection with official FBI duties, as well
as all official material to which FBI personnel have access, is property of the United States.” As such,
current and former FBI personnel must submit any proposed disclosure of FBI information outside of
their official duties (such as for inclusion in books, articles, or lectures) to RIDS for review under the
prepublication process. Zummer was familiar with the prepublication review process because he had
previously submitted a manuscript about his experience as a Marine for prepublication review.




                                                    20
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


OIC’s “insight” on how to handle Zummer’s request. 36 The ASC did not provide OIC
with Zummer’s letters but instead described the letters stating:

        [i]n a nutshell, these entail letters to a federal judge from the agent
        alleging prosecutorial misconduct in a case the agent worked on....The
        agent feels compelled to write to the Judge directly before
        sentencing...because (he alleges) he’s not getting the green light to
        raise his concerns via the DOJ-OIG/OPR/management, etc and thus is
        being “silenced” by DOJ.
        ...The agent presents the letters to the Judge as his own “first
        amendment” [sic] viewpoints and not those of DOJ/FBI to the Judge
        but the substance of his misconduct allegations, of course, are
        inseparable from the performance of his official duties as the agent on
        the case.
        The Prep-pub policy guide(4.1.3) [sic] prescribes that it doesn’t apply
        to writings in the performance of official duties which begs the
        question, are the letters “in the performance of official duty.”

In response, the OIC AD stated:

        Here’s my thoughts on this. First, and perhaps foremost, is to advise
        the agent that he doesn’t need any given “green light” to convey his
        concerns to the DOJ IG or DOJ OPR....He may and perhaps should, of
        course, first report such allegations to his SAC but he is not required to
        do so and may go directly to the IG/DOJ-OPR. Second, if he feels
        compelled to bring certain matters regarding the case to the judge
        directly because he believes a miscarriage of justice would otherwise
        occur, then he may do so but it is highly advisable to first inform his
        SAC, so that the latter can provide such information and counsel as
        may be appropriate and of which the agent may be unaware. The SAC
        can then make the decision as to what advance notice of the proposed
        disclosures are necessary or appropriate to give to the U.S. Attorney’s
        office. It will hardly be conducive to the working relationship between
        the field office and the USA office if the prosecution is “blindsided” in
        addition to being accused of misconduct. Additionally, if the agent
        proceeds with disclosure to the court, he must first consider whether
        disclosure would violate a statute...whether the information in
        question is classified, would compromise a confidential human source,
        or otherwise be problematic and, if so, take such measures as may be
        feasible to avoid or mitigate the adverse consequences. That may be
        why he is seeking pre-publication [sic] review but, I agree that this is
        not a matter for routine prepublication review since the contemplated


        36  OIC provides ethics advice within the FBI and oversees the FBI’s compliance program to
identify risk areas where the FBI may be at risk of violating a law, regulation, or policy during mission
operations.



                                                   21
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


       “publication” here would take place in the course of the performance of
       his duties. In my view, the best course, for him to pursue is to inform
       his SAC and to convey his allegations to DOJ OPR (or the DOJ IG
       although I think DOJ OPR would have jurisdiction here). DOJ OPR can
       then decide whether and how the court should be notified.

The OIC AD stated to the OIG that he only “skimmed” Zummer’s proposed letter.
The OIC AD explained that he looked at whether Zummer could release it to the
judge and had concluded, “if no one is objecting [to the release of the letter], then
okay, fine. But I didn’t buy his argument that he could step out of his official
capacity at the drop of a hat and say this is in my personal capacity,
particularly,…in the context of an ongoing trial.” The OIC AD told the OIG that this
email was not official advice to RMD or OGC about the matter and the email was
the end of his involvement. The OIC AD stated he never spoke to Zummer
concerning the release of the letter. Zummer told us he never received OIC’s input
to RMD, and our review of emails did not indicate it was ever forwarded to him.

       On August 12, the ASC advised Zummer by letter that Zummer’s two letters,
as submitted on August 8, 2016, were not subject to prepublication review with
regard to their release to the judge as the proposed release related to his official
duties under paragraph 4.1.3 of the Prepublication Review Policy Guide. The ASC
also advised Zummer that RIDS’ letter did not constitute release authorization.

       According to Zummer and the FBI’s lead agent for the DEA case, they met
over the weekend of August 13-14 to discuss Zummer’s letter. 37 According to
Zummer and the lead agent, the lead agent recommended to Zummer that he
remove a particular name from the letter because of potential implications for a
different, sensitive investigation. 38 The lead agent told the OIG that he also told
Zummer, “I think it’s probably wise not to put anybody’s name in there” and “as a
general practice, I don’t know that it’s good to list anybody’s names in there.” 39
According to the lead agent, Zummer responded, “I will remove your guy’s name.”
As a result of the conversation with the lead agent, Zummer replaced one name in
the letter with “AUSA Manager 1,” but left everyone else’s names in the letter.

        On August 15, at 10:07 p.m., Zummer sent a further updated version of his
letter from his personal email account to Judge Engelhardt’s clerk (August 15

       37   At that time, Zummer was working on the DEA case with the FBI’s lead agent and this
agent knew about Zummer’s draft letter. Zummer told the OIG that the FBI’s lead agent for the DEA
case was concerned about having AUSA Manager 1’s name in the letter as AUSA Manager 1 was
related to the DEA case.
        38 The squad 12 SSA told the OIG, “I think, I know…we had had discussions concerning, you

can’t name [AUSA Manager 1] in this letter.” However, Zummer told the OIG that the squad 12 SSA
“never had a conversation or conversations with [him] about [his] letter to Judge Engelhardt in which
[squad 12 SSA] told [Zummer] not to name AUSA Manager 1 and not to discuss anything regarding
AUSA Manager 1 in the letter.”
       39 Zummer stated in his written comments to the draft report that he did not recall the lead
agent suggesting that he remove all the names from the letter.



                                                 22
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


letter). Zummer’s August 15 letter to the judge included the same allegations
described above, plus an allegation that the Department and the FBI failed to notify
the Court of his initial allegations and violated Zummer’s First Amendment rights to
disclose his letter to the Court. In his letter, Zummer used his home mailing
address, but identified himself as the FBI case agent in the Morel investigation. He
noted he was writing the Court “as a private citizen under the First Amendment”
and stated he did not represent the FBI or the government. He stated that his
purpose in writing the letter was to report misconduct by several attorneys in the
USAO that he believed impacted Morel’s prosecution, resulting in an unjust plea
agreement that covered up the USAO’s misconduct.

       Zummer stated in the August 15 letter that he was “notifying the FBI of the
submission to allow the FBI the opportunity to dispute the issue” of whether his
letter was protected under the First Amendment and stated that the FBI “[could]
argue that issue before this Court and ask to have the letter returned or sealed.”
Zummer asked the Court in the letter to place it in the public record should the FBI
not seek to have it returned or sealed or should the Court determine that Zummer’s
letter be protected under the First Amendment. He further stated in the letter that
he “[would] not submit [the] letter to the media, unless this Court puts it in the
public record.”

       In his August 15 letter to the judge, Zummer acknowledged that he did not
have permission from anyone in the Department or the FBI to send his letter to the
judge. He told the OIG that he decided to send the letter on August 15 because he
had not received a clear answer to his requests for permission and he thought he
should give the judge at least a full day before the sentencing hearing scheduled for
August 17 to review the letter. Zummer told us that he hoped the letter would
cause the judge to reject the plea agreement at sentencing or take other steps to
further examine the plea.

       On August 16, the day after Zummer sent the letter to the judge, the CDC
received another legal opinion from another FBI Deputy General Counsel (DGC 2)
with additional analysis as to why Zummer should not be allowed to send his letter
to the Court. Among other things, DGC 2 stated that Zummer should be instructed
not to submit the letter because it contained privileged and confidential FBI
information. Further, DGC 2 noted that the New Orleans Division should advise
Zummer that the FBI may only communicate with the court through the
Department.

        On that same day, August 16, Zummer emailed a copy of the letter he sent
to the judge to SAC 2, ASAC 1, the CDC, the ASC, and others explaining that he
asked the court not to release the letter as part of the public record until the FBI
had an opportunity to be heard. There is no evidence Zummer provided a copy of
his letter to the Defense Attorney. The CDC responded that Zummer only learned
the information contained in his letter in his official capacity and that he had been
directed not to file it without the Department’s approval. The CDC “urged” Zummer
to retract the letter. She also shared with him DGC 2’s advice from earlier that



                                                 23
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


day, as described above. Zummer replied to the CDC, maintaining that not all of
the relevant sentencing information was before the court due to the USAO’s
charging decisions. Zummer wrote in response that he refused to retract his letter.

       The FBI New Orleans Division provided a copy of Zummer’s letter to the U.S.
Attorney. The U.S. Attorney sent an in camera letter to the Court on August 16,
asserting privileges over matters discussed in Zummer’s letter, stating that
Zummer filed it without authorization from the USAO or the FBI and that all
pertinent sentencing information was submitted to the U.S. Probation Office, and
requesting the immediate return of the letter. The judge acknowledged receiving
Zummer’s letter at the sentencing hearing the next day, August 17, but said he
would not make it available as part of the public record until he heard first from the
government concerning the issue. The USAO filed a response on September 6,
arguing that Zummer’s letter did not constitute private citizen speech protected by
the First Amendment and that the United States timely and properly asserted
privileges over the majority of the letter. The response urged the Court not to
allow “Zummer to use the Court’s criminal docket as a platform to air his internal,
work-related grievances against the Department of Justice (DOJ).” Zummer filed a
second letter with Judge Engelhardt on September 6, which addressed legal
privileges not covered in his first letter that he anticipated the USAO would assert in
their response. Zummer did not obtain pre-approval with the FBI or the
Department to file this letter.

      Judge Engelhardt issued a ruling on September 15, 2016, declining to order
any public disclosure of Zummer’s August 15 letter but not returning it to the
government either. Judge Engelhardt stated in his order that Zummer’s letter
presented no new information relative to the charge Morel pled guilty to and thus
had “no relevance” on the issues before the court. With regard to the extrinsic
information Zummer presented in his letter and his disagreement with the USAO,
Judge Engelhardt noted that “the record of this criminal case is not the appropriate
venue for publication of such information.”

       B.      Actions Taken Against Zummer Following His Letter

       The following section details the allegedly retaliatory actions the FBI took
against Zummer as a reprisal for his August 15 letter to the judge. Zummer told us
that he did not believe the FBI retaliated against him for any of his 2016
communications with the OIG or DOJ OPR prior to the release of his letter to the
judge.

               1.      Actions Taken Regarding Zummer in August and
                       September

      According to Zummer, the squad 12 SSA told Zummer on August 16, 2016 to
cease his participation in the sensitive DEA case. Zummer stated to the OIG that
during the week of August 22, the squad 12 SSA advised him that he (Zummer)
was in a “holding pattern” regarding investigative duties upon his return from
teaching a course in New Mexico. Zummer told the OIG that after he returned to


                                                 24
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


New Orleans, the squad 12 SSA again advised him on August 29 that he was not to
engage in any investigative activities. Zummer told OIG investigators that on
August 30, the squad 12 SSA and the squad 5 SSA (who oversaw the Morel case)
told Zummer he was suspended from investigative activities due to his
unauthorized disclosure to Judge Engelhardt and instructed him to move his desk to
the Division’s empty nurse’s office on a different floor away from his current squad,
squad 12. None of the other investigative squads are located on the second floor
with the nurse’s office. Zummer stated to the OIG that he had access to his
computer in the nurse’s office, but his access to any prohibited and restricted public
corruption case files was revoked, and all his sources except one were reassigned
to other agents. However, Zummer stated that he still had access to the terrorism
cases from his prior squad during this time.

       Zummer told the OIG that he believed his reassignment to the nurse’s office
on the second floor and removal of his access to the public corruption cases were in
retaliation for releasing his letter to Judge Engelhardt. Zummer further told the
OIG that he did not believe these actions to be retaliation for providing information
to the OIG. He recalled the squad 12 SSA telling him on the day these actions
occurred that they were taken because the division management believed he would
continue to improperly disclose information, and they could no longer trust him not
to do so.

      The squad 12 SSA, ASAC 1, and SAC 2 explained that these actions were all
taken because they were concerned Zummer would continue to leak sensitive case
information. 40 The squad 12 SSA told the OIG:

              So what concerned me about [Zummer’s release to the judge]
       was that he was laying out his frame of mind of reference that if, if
       Mike felt today that anything that he learned yesterday...that he could
       tell because he exerts the ability to do that....
       ....
              So the concern was for this case, but also the DEA case that
       was going on and any other cases that he had exposure to in working
       public corruption matters on the squad.



       40   In his written response to the draft report, Zummer stated:
       Based upon the process that I went through, the limited disclosures that I made, and
       that my only public disclosures have been through prepublication review, the SAC,
       ASAC, and Squad 12 SSA’s concerns that I would suddenly, rashly release sensitive
       information to the public without permission are baseless. (Emphasis in original).
Zummer released his letter publicly in March 2017 after completing the prepublication review process.
We note that the squad 12 SSA, ASAC 1, and SAC 2 provided the OIG their reasoning for their actions
with respect to Zummer immediately following his August 15, 2016 disclosure to the judge. At that
point, the FBI was awaiting the Court’s decision on how it would handle Zummer’s letter, which was
not resolved until the Court issued its decision on September 15, 2016.



                                                  25
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


The squad 12 SSA stated to the OIG that the mere fact Zummer wanted to discuss
case material with someone outside the investigation or prosecution team was
troubling, so they removed him from the DEA case and other public corruption
cases. The squad 12 SSA explained that along with the other steps taken, moving
Zummer away from the rest of his squad was “necessary to limit his exposure to
other sensitive material” until the FBI could address Zummer’s unauthorized
disclosure to the judge. According to the squad 12 SSA, the division was running 5
to 6 sensitive public corruption investigations and agents often talked freely about
these cases in the squad area, so they wanted Zummer away from these
discussions.

       ASAC 1 told the OIG that Zummer’s removal from the DEA case and from all
public corruption investigations was due to their “concerns about what else he may
one day...or any day think that he needs to release to the public.” ASAC 1 further
explained that these concerns emanated from Zummer’s release of the letter to the
court and his desire to release the letter to the media. ASAC 1 stated that the
decision to remove him from public corruption cases was made by the management
team, up to and including SAC 2.

       SAC 2 told the OIG the following about his concerns with Zummer’s decision
to release the letter to the judge:

       I had an employee that...after this letter was disclosed that I believe
       was a risk because [Zummer] made the decision that,...without
       approval, that he could release any information that he came into...the
       hold of, if he believed that something improper was happening or
       whatever his view of the world was.

       SAC 2 told the OIG that he was concerned about the appropriateness of
having Zummer on the DEA case as SAC 2 believed the letter contained information
regarding the DEA case. SAC 2 was also concerned with having Zummer involved
in any sensitive public corruption cases after Zummer released the letter “based on
his own belief of the law and his position in our view to disclose information, which
meant he was a risk to our cases, and [there] was a risk to having him walking
around our squad area.”

       Zummer told the OIG that when he was initially removed from his
investigations, he had little work to do from the nurse’s office for about a month.
According to Zummer, this changed when the squad 12 SSA informed Zummer that
he would be representing the FBI on a fraud task force in another judicial district
instead of working on public corruption cases. Zummer explained to the OIG that
he did not believe his assignment to the fraud task force to be retaliatory, but an
attempt to allow him to work in another district. The squad 12 SSA told the OIG
that squad 12 was also responsible for frauds against the government, so this task
force was part of the squad’s mission.

       Zummer stated to the OIG that on September 14, ASAC 1 and another ASAC
notified him that he was to remain on the first and second floors of the building


                                                 26
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


unless specifically required elsewhere for his current assignment. The Unit Chief for
one of the OGC Employment Law Units (OGC Unit Chief), who was consulted on this
decision, told the OIG that he advised the CDC on this issue and the main concern
was that Zummer was being disruptive on the squad floors after he was assigned to
the nurse’s office. The OGC Unit Chief stated that Zummer was “trying to
buttonhole people and rally them to his cause...[a]nd so we were restricting him
from going back up to the floor that he was working on.” SAC 2 confirmed the
issue the OGC Unit Chief described with the OIG, stating that Zummer was
“creating a major morale issue in the division” by “walking around and being a
jailhouse lawyer.” 41 However, ASAC 1 told the OIG that they were not having any
behavior issues with Zummer that prompted his restriction to the lower two floors
of the building, but that division leadership was concerned that by being on the
squad floors, “he may become privy to information that he may decide he’s going
to...tell the public about.”

       Zummer told OIG investigators he asked ASAC 1 on September 16 to be
returned to investigative work after promising to ASAC 1 that he would not send
any more letters to judges on other cases. Zummer again asked ASAC 1 by email
to be returned to investigative work on September 23, but ASAC 1 responded that:

       [B]ecause you have taken the position that information you personally
       gather in the performance of your duties as an FBI Special Agent may
       be disclosed by you as a private citizen should you determine there is
       a need despite being instructed not [to] do so and without
       authorization, you have made it impossible for us to assign you [to]
       investigative work.

               2.      Zummer’s Suspension

      On August 22, 2016, the OGC Unit Chief referred Zummer to SecD, Analysis
and Investigations Unit (AIU), with a recommendation that Zummer’s security
clearance be suspended for violations of Adjudicative Guideline E (Personal
Conduct) and Guideline K (Handling Protected Information) due to his August 15,
2016 letter to Judge Engelhardt. The OGC Unit Chief forwarded copies of several
emails concerning Zummer’s efforts with DOJ OPR and RIDS to obtain permission to
release his letter, and the August 15, 2016 letter filed with Judge Engelhardt. The
OGC Unit Chief also forwarded FBI OGC’s advice to the CDC stating that Zummer
should not release his letter to Judge Engelhardt; the CDC’s August 16, 2016 advice
to Zummer after he forwarded the letter to the judge; and FBI OGC’s and FBI OIC’s
guidance to RIDS on handling Zummer’s initial prepublication review request.




        41 SAC 2 provided this information in response to an inquiry about his September 9, 2016 e-

mail to OGC requesting a progress update concerning SecD’s evaluation of Zummer’s clearance. In
the e-mail, SAC 2 told OGC that Zummer was “creating a very challenging situation for us in the
Division.”



                                                 27
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


      The AIU Unit Chief notified INSD of FBI OGC’s referral and forwarded INSD
the details on August 24, 2016. Later that same day, the OGC Unit Chief also
forwarded INSD the same documents and evidence he forwarded to AIU.

       On September 6, 2016, AIU opened an investigation on Zummer which
culminated in SecD’s decision on September 27 to suspend Zummer’s clearance.
From interviews and a review of AIU’s case file, we determined that AIU’s
investigation of Zummer consisted of a document-only review of: the OGC Unit
Chief’s forwarded emails; Zummer’s August 15 letter; the USAO’s response to the
Court on September 6; the September 6 letter Zummer filed with the judge, along
with FBI OGC’s emails regarding Zummer’s letter; Judge Engelhardt’s order
regarding Zummer’s letters; and a synopsis drafted by ASAC 1 outlining the
division’s concerns about how portions of Zummer’s August 15 letter “identif[ied]
facts material to an ongoing public corruption investigation” other than the Morel
investigation – specifically the sensitive DEA case.

       AIU did not interview any personnel or seek any additional information from
Zummer or any other source regarding FBI OGC and the New Orleans Division’s
concerns regarding his continued ability to maintain a clearance. 42 The AIU SSA
who worked on the matter explained to the OIG that he was new in the office when
Zummer’s case came through and so he “push[ed] it through” for his division
leadership to sign. He told the OIG that AIU relied on OGC’s interpretation of
events with Zummer, particularly information and advice from the OGC Unit Chief
and another OGC attorney. The AIU SSA explained to the OIG that he believed
Zummer’s case to be “simple” and that Zummer’s actions indicated a “lack of
judgment” warranting a suspension under the adjudicative guidelines. Further, the
AIU Unit Chief explained to the OIG that he thought “there was more than enough”
in Zummer’s case to suspend, so they did not interview Zummer before proceeding
with his suspension.

       The AIU Unit Chief stated to the OIG that AIU often allows INSD to
investigate allegations against a person before AIU will decide whether to perform
its own security investigation. However, the AIU Unit Chief explained to the OIG
that, depending on the situation, AIU will recommend suspending an individual’s



         42 The AIU Unit Chief explained to the OIG that there are no specific criteria for when AIU and

SecD will proceed with a clearance suspension before an investigation is complete, but he noted that if
the person is a threat to national security or a threat to his or her office, then AIU and SecD will act to
quickly remove someone. The AIU Unit Chief explained that AIU normally lets INSD conduct the
interviews and then AIU will take information from those interviews. He told the OIG that they prefer
to wait until whichever investigative entity is conducting an investigation is done before moving on to
decide on what to do with the individual’s clearance. The AIU Unit Chief also added in a case “when
it’s clear,” they will not wait on an investigation, but will use the adjudicative guidelines and make a
decision. He also told the OIG that they may use a suspension “just to remove them from the office
right away” while the investigation continues. AGC 2 stated to the OIG that even with the baseline
issue of whether Zummer wrongfully released protected information, he deferred to the CDC’s and
OGC’s analysis and conclusions that there was protected information in Zummer’s letter.




                                                    28
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


clearance before INSD completes an investigation. 43 The AIU Unit Chief said he
could not define the types of cases for which SecD would suspend clearances
without waiting for INSD’s investigation, but noted, “if it’s clear, when we’re
working a case, we’ll, we’ll do it [suspend the clearance], we’ll do it almost
immediately if the information is there, if we have enough, enough information.”

        During the pendency of AIU’s investigation, SAC 2, both directly and through
one of his subordinates, inquired with SecD and OGC about the progress of SecD’s
review of Zummer’s clearance. In these communications, SAC 2 expressed the
belief that Zummer was a risk to disclose additional information outside of the FBI.

       SecD suspended Zummer’s security clearance, effective September 30, 2016.
On that day, ASAC 1, another ASAC, the squad 12 SSA, and the division security
officer met with Zummer and notified him that his security clearance was
suspended, and that as a result, he was indefinitely suspended without pay from
work. The security suspension letter, signed by the SecD AD, explained that
Zummer’s suspension was based on security concerns relating to Adjudicative
Guideline E (Personal Conduct) and Adjudicative Guideline K (Handling Protected
Information). The letter stated that the suspension of his security clearance was
due to Zummer’s “deliberate failure to comply with rules and regulations when [he]
divulged sensitive and protected information without prior authorization.” The
letter stated that the suspension would continue pending completion of the FBI’s
investigation of the allegations against Zummer and re-evaluation of his clearance
based on the results of that investigation. The Employee Services Section Chief’s
(ESS SC) September 30, 2016 letter concerning Zummer’s suspension from duty
and pay explained that the suspension was based on the SecD AD’s suspension of
his security clearance and access to classified information.

       Pursuant to the options presented to him in the suspension from duty and
pay letter, Zummer elected to use his accrued annual leave in lieu of suspension.
As a result, his suspension was effective on November 14, 2016.

               3.      The AIU Suspension Case File and Associated Documents

     OIG investigators reviewed the AIU case file on Zummer and the associated
documents AIU drafted. 44 After a complete review of AIU’s case file and interviews

         43 INSD did not investigate the allegations against Zummer. The INSD AD stated INSD

recognized Zummer as a whistleblower and raised the issue with the OIG due to concerns of potential
retaliation against Zummer. In a conversation between the OIG and SecD’s senior leadership, SecD
advised the OIG that SecD would wait on the results of the OIG’s investigation before making a
decision on whether to revoke Zummer’s clearance. With Zummer’s concurrence, the OIG agreed to
investigate the misconduct allegations against Zummer as well as Zummer’s reprisal complaint. Our
companion report addresses whether Zummer committed misconduct in releasing of his letter and
other associated misconduct allegations against him.
       44  AIU staff attempted to provide a copy of the suspension case file to the OIG in March 2017,
but the original version of the case file provided to the OIG was missing documents, was out of order,
and was haphazardly labelled and inventoried. In addition, AIU personnel referred in interviews to
documents and information that were not in the case file and promised to look to see if they had




                                                 29
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


with AIU personnel, we determined that the only original substantive documents
that were assembled by AIU were 1) the suspension electronic communication (EC),
dated September 27, 2016, and drafted by a contractor, 45 and 2) a January 2017
“white paper” on Zummer’s case, written by the AIU SSA with assistance from the
OGC attorney supporting SecD.

       According to the AIU Unit Chief and the AGC supporting SecD (AGC 2), the
white paper was requested by the Human Resources Branch Executive Assistant
Director (HRB EAD) to have background on the case. The white paper was
distributed to the SecD AD, the HRB EAD and the FBI General Counsel. When
asked about the white paper during interviews, AIU personnel noted that the white
paper was not technically part of the case file at the time of their interviews. 46

       Several of AIU’s documents and emails concerning Zummer’s case contained
inaccurate information or contained inadequate analysis of the facts known to AIU
at the time. The inaccurate information appears to originate from a September 14,
2016 email from the AIU SSA to the AIU Unit Chief. The email was later sent by
the Unit Chief to the SecD Deputy AD. AGC 2 assisted the AIU SSA in drafting this
e-mail summary. Subsequently, inaccurate information from this initial email
summary of the case appeared to filter into the suspension EC and the January
2017 white paper. This inaccurate information was ultimately included in the
revocation EC and a summary email to then-Associate Deputy Director David
Bowdich.

      First, in various documents, AIU set forth an inaccurate list of the entities
that advised Zummer regarding his draft letter. AIU also incorrectly described the
advice he was given. For example, the suspension EC incorrectly stated that
Zummer was “explicitly” told not to file the letter by OGC and RIDS. An internal
September 2016 e-mail drafted by the AIU SSA incorrectly stated that Zummer was
prohibited by “FBI Headquarters and DOJ” from releasing the letter. The January
white paper also incorrectly stated that Zummer released the letter “despite being
prohibited by his management, FBI Headquarters, and DOJ” and incorrectly stated
that Zummer was denied authorization to file the letter by OIC and RIDS.

       Zummer never personally received any communication or advice from FBI
OGC or OIC, and none of these entities explicitly denied him permission to file the
letter. FBI OGC communicated directly with the CDC in May 2016, who passed the

additional documents that should be in the case file. After following up with the AIU witnesses
multiple times, OIG investigators ultimately received a full copy of the case file, but none of the
additional documents the AIU witnesses referenced in interviews were in the case file.
        45 The 10-page suspension EC provided AIU’s summary of the facts and justification for

suspending Zummer’s clearance, and the approval of the suspension EC provided the basis for the
suspension letter and the letter informing Zummer he was indefinitely suspended from work without
pay, as described above.
        46 Immediately following his interview with the OIG, the AIU SSA requested that one of his
contractors place the white paper into the Zummer case file.




                                                   30
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


advice to SAC 2 and ASAC 1 that Zummer should not file the letter without prior
authorization from the Department, but should seek permission from the OIG or
DOJ OPR. No FBI OGC attorneys communicated directly with Zummer concerning
his request to file the letter with the court. The OIC AD was consulted via email by
the ASC in the RIDS process, but never provided an official opinion or talked with
Zummer, and actually opined that Zummer could submit his letter under certain
circumstances, as noted above. 47 AGC 2 acknowledged to the OIG that OIC’s
involvement in advising Zummer was not supported in the AIU case materials and
the error likely originated with him. Further, AGC 2 told the OIG that improperly
stating in the paperwork that OIC told Zummer that he could not send the letter to
Judge Engelhardt made the case sound much worse than it was.

       Zummer also did not receive denials from “DOJ” or RIDS, the two entities
with which he corresponded directly. DOJ OPR told him that OPR could not
comment on whether it was appropriate to send the letter to the judge.
Accordingly, DOJ OPR did not deny or provide him authorization to release the
letter. RIDS likewise determined this question to be out of their jurisdiction as the
letter would be disclosed in the performance of his official duties – once again,
neither a denial nor approval to release the letter. In an interview with the OIG,
AGC 2 acknowledged to the OIG that RIDS did not opine on whether Zummer could
or could not release the letter. The AIU Unit Chief, however, in an interview with
the OIG, explained that because RIDS did not approve Zummer’s release request,
that he interpreted it as a denial and not a deferral to another entity.

       Second, the January 2017 white paper contained additional errors. Although
Zummer’s letter was dated and sent to the judge on August 15, 2016, the white
paper referenced the FBI OGC’s August 16, 2016 advice (which the CDC only
forwarded to Zummer after Zummer sent the letter to the judge) as direct support
for the conclusion that Zummer released the letters “despite being prohibited by his
management, FBI Headquarters, and DOJ” and was “in direct insubordination.” AIU
did not take steps to determine exactly what the New Orleans Division personally
instructed Zummer. When asked why so much importance was being placed on the
August 16, 2016 OGC advice to the CDC, AGC 2 told the OIG that he did not realize
that Zummer had already sent his letter to the judge before OGC issued its advice.

       The white paper also concluded that Zummer’s August 15, 2016 letter was
part of the court record that may be accessed by the public, thereby increasing the
risk that the information Zummer released would be available to the public at large.
However, the white paper disregarded Judge Engelhardt’s actual ruling on

         47 The OIC AD’s e-mail to the ASC, in fact, stated that, if the agent “feels compelled to bring

certain matters regarding the case to the judge directly because he believes a miscarriage of justice
would otherwise occur, then he may do so but it is highly advisable to first inform this SAC, so that
the latter can provide such information and counsel as may be appropriate and of which the agent
may be unaware.” The OIC AD also advised that if the disclosure violated a statute or the information
was classified, compromised a confidential source, or otherwise problematic, that the agent would
need to take measures to avoid or mitigate these issues.




                                                  31
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


Zummer’s letter – that it would not be part of the case record or released to the
public by the court. Zummer had not released his letter to the media at that
point, 48 nor had he even provided a copy to the Defense Attorney.

       Third, the suspension EC, white paper, and email summaries of the case
contained additional inconsistencies. For example, in the suspension EC, AIU
revised the description of OGC’s initial advice, which SAC 2 provided to Zummer.
AIU stated that Zummer was advised to generally send his letter to the offices
designated to receive protected disclosures, omitting the remainder of that advice –
that the purpose would be to seek their permission to release the letter to the
judge. The fact that Zummer was told to seek permission from the OIG or DOJ OPR
is significant because those entities declined to act on that request, frustrating
Zummer’s efforts to comply with instructions.

       Finally, in addition to the errors we identified, we also found that the
suspension EC contained little to no actual analysis of Zummer’s case, but consisted
primarily of material taken directly from the adjudicative guidelines and the
associated desk reference. The EC quotes heavily from guidelines that could be
applicable to Zummer’s case, but does not provide facts or analysis in support of
the decision to suspend Zummer based on these guidelines.

       For example, in a section labeled “Adjudication of Security Issues,” the
suspension EC stated that AIU is required to use a “whole person and common
sense approach” to assess risk in the adjudication process. But this section contains
no further analysis or information regarding AIU’s application of this standard to
Zummer’s suspension. It is unclear from the text of the EC whether or how the
“whole person” approach was applied. Additionally, the EC does not discuss
whether Zummer’s letter included sensitive information. Finally, the section on
mitigation also lacks any description or analysis of mitigating evidence and repeats
the inaccurate assertion that Zummer was explicitly told not to disclose the letter
by DOJ entities.

       During the course of our investigation, OIG investigators identified that
Zummer’s September 30, 2016 suspension from duty and pay did not properly
reflect his status as a preference eligible veteran, which afforded him the right to
respond to a proposed suspension before it took effect. After the OIG brought this
error to the attention of the FBI, on March 20, 2017, the ESS SC provided Zummer
with a letter acknowledging this error and rescinding his indefinite suspension from
duty and pay. The letter stated that Zummer would be retroactively returned to
duty for pay and record purposes effective November 14, 2016, but that his
security clearance remained suspended and he would not be allowed to return to
work. The letter also proposed to reinstate his indefinite suspension without pay,


        48 On January 26, 2017, Zummer did receive permission from RIDS to release a redacted

version of his August 15 letter to the media. Zummer did release the redacted version of the letter to
the media, and on March 21, 2017, media outlets in New Orleans published the RIDS-approved
redacted copy of Zummer’s letter and related articles on their websites.



                                                 32
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


and further notified Zummer of the process by which he could review the materials
relied upon for the basis of his suspension and respond to the proposal.

       On April 20, 2017, Zummer responded to the proposal to indefinitely suspend
him, arguing that the action was in response to his constitutionally protected
actions under the First Amendment and thus amounted to improper retaliation.
Zummer requested to be placed on administrative leave pending the OIG’s
investigation of the matter and the FBI’s subsequent adjudication. Further, he
argued that a suspension without pay while also restricting his outside employment
opportunities violated his First Amendment and due process rights. 49 On May 22,
2017, Zummer received a May 12, 2017 letter from the HRB EAD indicating that
she had reviewed and considered Zummer’s submission of matters and oral
presentation regarding his proposed suspension, and had decided to indefinitely
suspend him without pay in accordance with 5 U.S.C. § 7513.

                4.      Revocation of Zummer’s Security Clearance

      On January 3, 2018, Zummer was notified that his security clearance was
revoked. The letter Zummer received was dated November 27, 2017. On January
5, 2018, we requested a copy of AIU’s file relating to revocation of his clearance
and re-interviewed the AIU SSA and AGC 2. The following section summarizes
relevant information from that file and the two interviews.

       The file contained an EC dated November 21, 2017 drafted by an AIU
contractor 50 and approved by the AIU SSA titled, “Investigation update – 2017 Q4.”
This EC stated that AIU’s investigative efforts included a review of “reports,
interviews, DOJ OIG reports, OGC, and clearance suspension and revocation
details.” It also noted that “[t]he case [was] in the approval chain regarding
clearance suspension.” The EC stated that the next steps for AIU’s investigation
included checking the status of the revocation package and notifying Zummer of his
revocation, and then checking with INSD on the status of INSD’s investigation of
Zummer. When questioned about the items that the EC indicated that AIU had
reviewed, the AIU SSA could not explain what “DOJ OIG reports” or what other
“reports” or “interviews” referred to in the EC. Instead, he stated, this EC was
probably a “pony” EC, and the AIU contractor did not take out inapplicable
information. The AIU SSA stated, contrary to what was written in the EC that he
approved, no action had been taken since the suspension.



       49    In December 2016, Zummer began coordinating with OIC to obtain approval for long-term
employment during his suspension. After extensive coordination between OIC and Zummer regarding
which jobs would meet Zummer’s experience, but not cause ethical issues with his continuing status
(despite his suspension) as an FBI employee, OIC and Zummer finally agreed on a specific job and
OIC indicated that it would not oppose his outside employment request for this job when Zummer
officially submitted the paperwork. Zummer told the OIG that he subsequently submitted the required
FBI paperwork to obtain approval for outside employment in this OIC-approved position, but the FBI
ultimately denied his request.
       50   This AIU contractor was not the same one who drafted the suspension EC.



                                                 33
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


        According to the AIU SSA, AGC 2 informed AIU that AIU did not have to wait
until the OIG’s investigation was complete to process Zummer’s revocation, at
which point the AIU SSA directed the AIU contractor to begin assembling the
revocation package. AGC 2 told the OIG that he advised the AIU SSA that he did
not have to wait on OIG’s investigation to process Zummer’s case. AGC 2 stated to
the OIG that he would not have advised AIU specifically to revoke Zummer’s
clearance, but only told the AIU SSA that he could proceed.

        The next item in the file was an EC dated November 29, 2017 that included
three attachments: the signed revocation letter, the associated routing slip for the
letter, and an October 12, 2017 AIU EC recommending revocation of Zummer’s
clearance (revocation EC). The routing slip alerted AIU leadership through the
SecD AD that INSD did not have an open investigation, but the “case was on hold
due to the pending DOJ-OIG investigation [and] OGC recently recommended AIU
reinitiate the revocation process.”

       The revocation EC in the file was similar to the suspension EC, but not
identical. It contained even less analysis concerning the application of the
adjudicative guidelines and mitigating factors to Zummer’s case than the
suspension EC. The revocation EC listed Zummer as not being a preference eligible
veteran – an error we alerted the FBI to in March 2017 and HRD addressed at that
time. Next, the EC incorrectly stated that Zummer was denied permission to
release the letter by RIDS and OIC. As previously noted, RMD declined to comment
on whether he could release it, and OIC never provided any advice to Zummer or
the New Orleans Division leadership on the issue. Further, as noted above, OIC’s
advice to RMD indicated instead that Zummer could possibly release the letter to
the judge, but that there were potential drawbacks to doing so. The EC also stated
that his SAC advised him he was free to send his letter to “any of the DOJ/FBI
entities identified in the FBI’s whistleblower regulations.” When OIG investigators
questioned AGC 2 concerning these errors and asked how they were repeated, he
responded that he missed seeing these errors and noted that he should have
caught them given his previous interview with the OIG investigators. When asked
the same question, the AIU SSA attempted to explain away the errors by stating
that these errors did not really change the underlying facts or otherwise impact
Zummer’s case.

       The remainder of the AIU case file consisted of ECs dated January 10, 2018
and later and addressed Zummer’s January 3, 2018 request to obtain a copy of the
investigative file and AIU’s first attempts to deliver the letter to Zummer in
December.51 The file did not detail any new investigative steps, information,



        51 The ECs in the AIU file repeatedly stated that the original letter was sent via FedEx directly

to Zummer’s home address, but that he did not accept delivery. However, the FedEx tracking history
shows that FedEx attempted delivery three times, but noted “customer not available or business
closed.” As AIU shipped it requiring signature for delivery, the package was returned after three failed
delivery attempts.



                                                  34
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


details, or other evidence related to Zummer’s case after his suspension on
September 30, 2016.

       C.       Analysis of 2016 Disclosures and Associated Allegations

                1.      5 U.S.C. § 2303 and the FBI Whistleblower Regulations

       As discussed earlier, for a disclosure to be considered “protected” under the
statute and the Regulations, it must meet two requirements. First, it must be made
to one of the offices or officials designated to receive it, and, second, the person
making the disclosure must reasonably believe that it evidences a violation of any
law, rule, or regulation, or that it evidences gross mismanagement, a gross waste
of funds, an abuse of authority, or a substantial and specific danger to public
safety. 52

        The disclosure Zummer alleged he was retaliated for was his August 15,
2016 release of his letter to Judge Engelhardt. He specifically told the OIG that he
did not believe that the FBI retaliated against him for his communications to the
OIG and DOJ OPR prior to his release of his letter, and the interviews we conducted
and documents we reviewed similarly focused on the letter as the basis for the
actions taken against him. However, a federal district court judge is not one of the
officials designated to receive protected disclosures under the FBI Whistleblower
Regulations. As a result, we found that Zummer’s August 15, 2016 letter did not
qualify as a protected disclosure, and his claim fails under the FBI Whistleblower
Regulations.

       Moreover, even if Zummer had made his disclosure to a designated official,
the suspension or revocation of a security clearance is not a “personnel action”
within the meaning of the FBI Whistleblower Regulations and is not reviewable
under that authority. 53 Therefore we turn next to the authorities that explicitly
address reprisals involving access to classified information.

                2.      50 U.S.C. § 3341(j), PPD-19, and Associated Policies 54

      As noted above, PPD-19 protects whistleblowers from reprisals affecting their
access to classified information. However, it requires the disclosure to be to one of

       52   5 U.S.C. § 2303.
       53   As mentioned in section II.A., footnotes 6 and 7, the MSPB and the courts have held that
security clearance revocations and suspensions are not personnel actions under analogous statutes to
the FBI Whistleblower Regulations. Likewise they have declined to review actions closely intertwined
with clearance suspensions, such as a necessary detail to another section not requiring a clearance,
indefinite suspension from work due to a security clearance suspension, or termination from
employment due to termination of a security clearance.
       54   We also examined Zummer’s claim under FBI Policy Directive 0727D, Non-Retaliation for
Reporting Compliance Risks, dated September 23, 2014. For a communication to be covered under
this directive, the employee must report his or her concern to: persons designated under the FBI
Whistleblower Regulations; any member of OIC or the OIC helpline, FBI division compliance officers,




                                                 35
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


the designated officials listed in PPD-19, Section F, para 5(a). A federal district
judge is not one of the designated officials under PPD-19. 55

       Under 50 U.S.C. § 3341(j), employees may appeal actions taken with regard
to their security clearances in retaliation for a protected disclosure. 56 As with PPD-
19 and the FBI Whistleblower Regulations, Zummer’s disclosure is not protected
under this statute because it was made to a federal district judge, who is not listed
as one of the entities designated to receive protected disclosures under 50 U.S.C. §
3341(j).

       Accordingly, we found that Zummer does not have a viable whistleblower
retaliation claim under PPD-19, 50 U.S.C. § 3341(j), or any of the associated
Department policies.

       D.       Observations on the Process to Suspend and Revoke Zummer’s
                Clearance

       Although we found that Zummer does not have a viable whistleblower
retaliation claim in relation to the release of his August 15, 2016 letter to the judge,
the OIG found troubling errors and omissions in the record of the decision to
suspend and revoke Zummer’s clearance that we believe merit a second look at the
suspension and revocation.

       AIU’s case file contained multiple errors regarding the advice and direction
given to Zummer from May to August 2016. As detailed above, the facts are more
complex and the instructions communicated to Zummer were delayed and
potentially confusing, circumstances that we believe were relevant to the
assessment of whether Zummer’s actions merited suspension and revocation of his
clearance. In particular, there is evidence that Zummer made a good faith effort to
obtain permission, that he removed the identity of one individual at the behest of
the lead agent on a pending case, and that he provided the letter to the Court but
did not disseminate it otherwise beyond the FBI without the FBI’s approval. 57 In

any member of an the FBI’s Division Compliance Council; or any supervisor in his or her chain of
command. This list does not include communications to a federal judge. Further, paragraphs 7,
8.3.1, and 16.2 only cover communications about the FBI’s violation of or compliance with its own
policies. As a result, the subject of Zummer’s communications would not be covered by this policy
directive.
       55   Presidential Policy Directive 19 (PPD-19), Protecting Whistleblowers with Access to
Classified Information, October 10, 2012, p 7, at F(5)(a). PPD-19 limits protected disclosures to a
supervisor in the employee’s direct chain of command, certain Inspectors General, the Director of
National Intelligence, or to an employee designated by any of these officials for the purpose of
receiving protected disclosures.
       56   50 U.S.C. § 3341(j)(1).
         57 On September 16, 2016, Zummer submitted his August 15 letter for prepublication review

for release to the media. RIDS responded on January 15, 2017, with permission for Zummer to
release a redacted version of the letter to the media. For more information on the redactions and
Zummer’s continued utilization of the prepublication review process after his suspension, see the
companion report.



                                                  36
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


addition, although he did not obtain permission from anyone, he was not told
clearly by any of the offices to which he had been directed that permission to
provide the letter to the Court was denied.

       Contrary to the statement made in the suspension EC and revocation EC,
OGC never denied permission directly to Zummer (or for that matter communicated
with him in any fashion directly), but rather advised his managers to direct him not
to send the letter without permission from the Department. OGC advised
Zummer’s managers to tell Zummer that he should obtain permission from the OIG
or DOJ OPR in advance of making such a disclosure. Based on OGC’s advice,
Zummer’s managers directed him that he should not submit his letter to the judge
unless he received authorization from the Department to do so and that he could
send his letter to the DOJ entities listed in the FBI Whistleblower Regulations, such
as the OIG and DOJ OPR, to obtain the necessary permission. Even if OGC’s advice
was well-intended it was erroneous, because neither the OIG nor OPR was in a
position to grant “permission” for Zummer to release his letter to the judge.
Neither of these offices’ functions include providing advisory opinions to FBI or
Department employees regarding compliance with DOJ or component disclosure
policies.

      Although Zummer ultimately disregarded SAC 2’s direction (which mirrored
OGC’s advice), Zummer initially sought to comply with SAC 2’s direction by seeking
permission from the OIG. The OIG referred his draft letter and his April 2016
complaint to DOJ OPR because Zummer’s allegations pertained to the conduct of
Department attorneys in the course of litigation. Over 2 months after Zummer
sought this permission, DOJ OPR told him that DOJ OPR would not comment on
whether he should submit his letter to the judge. DOJ OPR told him to consult his
supervisors – precisely the people who had advised him to go to DOJ OPR for
permission.

       Likewise, OIC also never communicated with Zummer about his request.
Instead the OIC AD provided guidance to RIDS on handling Zummer’s
prepublication review request stating that it was not a matter for prepublication
because Zummer’s proposed release “would take place in the course of the
performance of his duties.” And, far from advising RIDS that Zummer was
prohibited from sending the letter, the OIC AD stated to RIDS that if Zummer “feels
compelled to bring certain matters regarding the case to the judge directly because
he believes a miscarriage of justice would otherwise occur, then he may do so but it
is highly advisable to first inform this SAC, so that the latter can provide such
information and counsel as may be appropriate and of which the agent may be
unaware.” 58 (Emphasis added.)



       58 As noted in Section V.A., the OIC AD told the OIG he quickly “skimmed” Zummer’s
proposed letter to the judge before he drafted his email to the RIDS ASC. The OIC AD stated that he
was okay with Zummer releasing the letter “if no one [was] objecting” to its release, but that he did
not agree with Zummer’s argument that Zummer could file the letter in his personal capacity.




                                                 37
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


       Most importantly, in his statement to the OIG, AGC 2 conceded that the
incorrect statements in Zummer’s AIU file about OIC made Zummer’s conduct
sound much worse than it actually was. As noted earlier, this error dated back
prior to the January white paper, originating in a September 14, 2016 email
summarizing the Zummer case, a summary which was ultimately forwarded to the
SecD DAD the same day. Further, despite OIG investigators pointing out these
incorrect statements in March 2017 to AGC 2, the AIU SSA, and the AIU Unit Chief,
the November 2017 revocation EC still contained these incorrect statements.

       Moreover, RIDS’s advice to Zummer was that prepublication review was not
required. RIDS did not determine, or clearly convey to Zummer, that he was
prohibited from submitting his letter to the judge; nor did RIDS tell him who
needed to approve his request. RIDS only determined that the issue of permission
was outside its jurisdiction as the letter would be disclosed in the performance of
Zummer’s official duties – once again, neither a denial nor approval to release the
letter. In an interview with the OIG, AGC 2 acknowledged to the OIG that RIDS did
not opine on whether Zummer could or could not release the letter. The AIU Unit
Chief, however, in an interview with the OIG, explained that because RIDS did not
approve Zummer’s release request, he interpreted it as a denial and not a deferral
to another entity. Nothing in the AIU case file supports this conclusion. Despite
OIG investigators identifying this error in March 2017 to AGC 2, the AIU SSA, and
the AIU Unit Chief, the November 2017 revocation EC still contained this error.

       Further, we found no evidence that anyone articulated to Zummer specific
concerns about privileged information at any point during the time he was
attempting to obtain permission to send the letter. 59 The identification of specific
concerns, similar to the paragraph-by-paragraph review the CDC, the USAO, and
RIDS performed later, could have enabled Zummer to revise his letter to exclude
such information while still making his allegations about prosecutorial misconduct.

       We recognize that Zummer did not have permission from anyone in the
Department or the FBI to send his letter to the judge when he did so. Zummer told
us that he disclosed the letter to the court on August 15 because he had not
received a clear answer to his requests for permission and he wanted to give the
judge a full day before the sentencing hearing scheduled for August 17 to review
the letter.

      Many of these facts could have been clarified for AIU had it interviewed
Zummer and his managers or conducted any independent analysis before
suspending his clearance – or if AIU and SecD had waited for our investigation to



However, these insights by the OIC AD were not in the documentation provided to AIU, leaving AIU
with only the above-quoted email.
       59   As noted above, Zummer demonstrated his willingness to make these types of changes to
his letter after receiving advice from the FBI’s lead agent for the DEA case to Zummer to remove a
particular name from the letter due to the potential implications for the sensitive DEA case.



                                                 38
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


be complete before revoking Zummer’s clearance. Other facts would have been
clarified by consulting OIC or by more accurately describing facts known to AIU.

       We also found AIU failed to identify and analyze any potential conditions that
could mitigate Zummer’s actions. The suspension and revocation ECs contained
sections called “Unable to Mitigate/Lack of Mitigation,” where AIU briefly discussed
how Zummer’s actions were wrong, but did not address whether the potential
mitigating conditions that are listed in the Adjudicative Guidelines applied to
Zummer’s case or whether other considerations potentially mitigated his actions.
The January 2017 “white paper” likewise concluded, in summary fashion, that there
were no facts mitigating Zummer’s conduct. In addition, the AIU SSA told the OIG
that AIU does not fully consider any mitigation evidence during the suspension or
revocation process, but instead AIU waits until the individual’s clearance has been
revoked and the employee asks for reconsideration to consider mitigation
evidence. 60

      We found the following factors and considerations that should have been
considered in analyzing Zummer’s case:

            •   Zummer’s long military and FBI career without similar conduct;
            •   Zummer’s initial attempts to comply with instructions from SAC 2 and
                the CDC, (based on good faith but flawed advice from FBI OGC) to
                seek permission from the OIG or DOJ OPR; 61
            •   Zummer’s adherence to the lead DEA case agent’s advice to remove
                AUSA Manager 1’s name from the letter to alleviate the lead DEA case
                agent’s concerns with the letter;
            •   Zummer’s belief that he could seek permission from RIDS, consistent
                with the requirements of his employment agreement, to disclose the
                contents of his letter in his personal rather than official capacity;
            •   Zummer’s inability to get a prompt answer to his request for
                permission from DOJ OPR;


        60 When asked about the lack of identification of mitigating evidence and analysis in the

mitigation section of the revocation EC, the AIU SSA told the OIG that mitigation is considered once
AIU proceeds to revocation if the employee obtains an attorney and submits mitigation evidence as
rebuttal to the revocation in the employee’s request for reconsideration. He explained that if
reconsideration is sought, the FBI would then look at Zummer’s employment record, past
performance, and other facets of the whole person concept. AGC 2 also told the OIG that there has
been “an across-the-board [issue in AIU] where they’re just not doing extensive analysis” to address
mitigation factors prior to revocation. AGC 2 stated that he had observed mitigation analysis in the
AIU’s response to requests for reconsideration. AGC 2 stated to the OIG that he had raised with SecD
management his concern that AIU was not “putting [mitigation] much into these revocation ECs,” and
he believed his concern was being “looked at.”
       61  AGC 2 told the OIG that if Zummer received improper advice, it would be a potential
mitigating factor under the adjudicative guidelines.




                                                 39
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


            •   The absence of further instructions from the ASC on where to seek
                guidance next once RIDS decided Zummer’s request to file the letter
                with the judge was not a matter for the pre-publication review process
                (although RIDS was under no obligation to do so);
            •   Zummer’s not initially releasing the letter to defense counsel or the
                media, and his subsequent compliance with RIDS’s instructions with
                respect to the public release of his letter;
            •   Zummer’s efforts to alert the FBI that he filed the August 15 letter so
                that the FBI could take steps with the USAO to oppose its public
                release and Judge Engelhart’s subsequent decision not to publicly
                release either of Zummer’s letters or make them part of the case file;
            •   Zummer’s disclosure to his leadership that he sent the letter to Judge
                Engelhardt and provision of a copy of the letter to them; 62
            •   Zummer’s suggestion to Judge Engelhardt’s chambers that the
                government be provided an opportunity to address whether it should
                be included in the public record;
            •   The uniqueness of Zummer’s case, specifically the fact he was trying
                to make a disclosure to a court concerning what he believed to be
                prosecutorial misconduct that was highly relevant to an imminent
                sentencing decision, a disclosure that he expected the prosecutors
                would not make themselves;
            •   Zummer’s September 6, 2016 letter to Judge Engelhardt expressing
                his belief that his letter did not contain any protected or privileged
                information; and
            •   The precedent in the New Orleans Division for agents sending letters
                to the federal district court without having to seek permission to do so
                and without facing any repercussions. 63

      We do not, of course, substitute our judgment for that of AIU in assessing
Zummer’s conduct in this matter or the potential mitigating factors with respect to
the suspension or revocation of his security clearance. In fact, as detailed in our
companion report, we found that Zummer committed misconduct by sending his

       62  Zummer’s step to alert his leadership that he filed the letter with Judge Engelhardt allowed
the New Orleans Division to send a copy to the USAO, thus allowing the USAO to make a timely
objection to it being part of the public record.
         63 Zummer stated in his August 15 letter that “another FBI agent informed me that an FBI

manager allowed him to write a letter to a court in similar circumstances to my own without going
through the procedures I was forced to follow. The FBI appears to pick and choose which disclosures
it scrutinizes.” As discussed in the companion report, Zummer was aware that ASAC 1 and another
New Orleans Division public corruption Special Agent sent a complaint letter to the federal district
court’s disciplinary committee in March 2014 alleging prosecutorial misconduct after prosecutors
dismissed a case. Neither ASAC 1 nor the Special Agent were disciplined. In July 2015, this other
special agent also sent a separate letter directly to the judge in the case following DOJ OPR’s
investigation of his and the prosecutors’ allegations against each other.



                                                  40
    This report may contain sensitive law-enforcement or privacy-protected information and is for
authorized recipients only. Do not disseminate this report without the express written authorization of
the U.S. Department of Justice Office of the Inspector General. Regarding this provision, please review
       the notice page of this report for additional information about your rights and obligations.


letter to the judge. The question of whether Zummer’s conduct was sufficient to
justify a suspension or revocation of his clearance is delegated in the first instance
to SecD. However, as detailed above, we believe that the facts are substantially
more complex and equivocal than the way in which they are presented in the
suspension EC, the revocation EC, and the AIU file relating to the suspension and
revocation of Zummer’s clearance. We further believe that it is essential that AIU
base its ultimate decision on whether to revoke Zummer’s clearance on a complete,
accurate, and fair record of the circumstances and reasons for his decision to
disclose the letter without permission from the Department.


VI.    Conclusion

       For the reasons stated above, we found insufficient evidence to support
Zummer’s claims of retaliation under the FBI WPEA or the FBI Whistleblower
Regulations. We found that Zummer did make a protected disclosure to the OIG in
2013 concerning information that he reasonably believed evidenced conflicts of
interest within the USAO. However, we did not find that the USAO’s declination of
two of Zummer’s cases for prosecution or its decision not to accept the New Orleans
Division’s offer to allow Zummer to be a SAUSA qualified as personnel actions.
Therefore, we found insufficient evidence to support Zummer’s claims of retaliation
in response to his 2013 complaint to the OIG.

        We found, for the reasons stated above, that Zummer’s August 15, 2016
letter to Judge Engelhardt was not a protected disclosure under the FBI WPEA, PPD-
19, or 50 U.S.C. § 3341(j) because a federal judge is not an entity designated to
receive protected disclosures under any of these provisions. As a result, the actions
taken by the FBI against Zummer in response to his disclosure are not subject to
the FBI Whistleblower Regulations, PPD-19, or 50 U.S.C. § 3341(j).

       Nevertheless, we found troubling errors and omissions in the AIU suspension
and revocation ECs and the associated file. We therefore recommend that the FBI
reexamine their clearance decisions in this case so that SecD bases any future
decision regarding the revocation of Zummer’s clearance on a full and accurate
record that takes into account the findings of this and the OIG’s companion
misconduct report.




                                                 41
  The Department of Justice Office of the Inspector General (DOJ OIG) is a
 statutorily created independent entity whose mission is to detect and deter
  waste, fraud, abuse, and misconduct in the Department of Justice, and to
      promote economy and efficiency in the Department’s operations.

  To report allegations of waste, fraud, abuse, or misconduct regarding DOJ
programs, employees, contractors, grants, or contracts please visit or call the
       DOJ OIG Hotline at oig.justice.gov/hotline or (800) 869-4499.




 U.S. DEPARTMENT OF JUSTICE OFFICE OF THE INSPECTOR GENERAL
               950 Pennsylvania Avenue, Northwest
                           Suite 4760
                  Washington, DC 20530-0001

                  Website          Twitter          YouTube
               oig.justice.gov   @JusticeOIG        JusticeOIG

                            Also at Oversight.gov
